


--------------------------------------------------------------------------------


$2,250,000,000
 
CREDIT AGREEMENT
 
among
 
BOSTON SCIENTIFIC CORPORATION,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
BANK OF AMERICA, N.A.
And
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
 
BARCLAYS BANK PLC
CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
as Documentation Agents,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of August 4, 2017
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
WELLS FARGO SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,
 

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
CITICORP GLOBAL MARKETS INC.,
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
SECTION 1 DEFINITIONS
1
 
1.1.
Defined Terms
1
 
1.2.
Other Definitional Provisions
29
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
30
 
2.1.
Revolving Credit Commitments
30
 
2.2.
Procedure for Revolving Credit Borrowing
30
 
2.3.
Reserved
31
 
2.4.
Reserved
31
 
2.5.
Fees
31
 
2.6.
Termination or Reduction of Revolving Credit Commitments
31
 
2.7.
Repayment of Loans
32
 
2.8.
CAF Advances
32
 
2.9.
Procedure for CAF Advance Borrowing
32
 
2.10.
Repayment of CAF Advances
35
 
2.11.
Certain Restrictions with Respect to CAF Advances
35
 
2.12.
Multicurrency Commitments
36
 
2.13.
Repayment of Multicurrency Loans
36
 
2.14.
Procedure for Multicurrency Borrowing
36
 
2.15.
Termination or Reduction of Multicurrency Commitments
37
 
2.16.
Borrowings of Revolving Credit Loans and Refunding of Loans
37
 
2.17.
Increase of Revolving Credit Commitments
39
 
2.18.
Cash Collateral
39
 
2.19.
Defaulting Lenders
41
 
2.20.
Extension of Termination Date
43
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
44
 
3.1.
Optional and Mandatory Prepayments
44
 
3.2.
Conversion and Continuation Options
46
 
3.3.
Minimum Amounts and Maximum Number of Tranches
47
 
3.4.
Interest Rates and Payment Dates
47
 
3.5.
Computation of Interest and Fees
47
 
3.6.
Inability to Determine Interest Rate
48
 
3.7.
Pro Rata Treatment and Payments
49
 
3.8.
Illegality
50
 
3.9.
Requirements of Law
51
 
3.10.
Taxes
52
 
3.11.
Indemnity
56
 
3.12.
Change of Lending Office; Removal of Lender
56
 
3.13.
Evidence of Debt
57
SECTION 4 LOCAL CURRENCY FACILITIES
58
 
4.1.
Terms of Local Currency Facilities.
58
 
4.2.
Reporting of Local Currency Outstandings
59

 
- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
SECTION 5 LETTERS OF CREDIT
60
 
5.1.
L/C Commitment
60
 
5.2.
Procedure for Issuance of Letter of Credit
61
 
5.3.
Fees and Other Charges
61
 
5.4.
L/C Participations
62
 
5.5.
Reimbursement Obligation of the Borrower
63
 
5.6.
Obligations Absolute
63
 
5.7.
Letter of Credit Payments
64
 
5.8.
Applications
64
 
5.9.
Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies Other Than Dollars
64
SECTION 6 REPRESENTATIONS AND WARRANTIES
64
 
6.1.
Financial Condition
64
 
6.2.
Corporate Existence; Compliance with Law
65
 
6.3.
Corporate Power; Consents and Authorization; Enforceable Obligations
65
 
6.4.
No Legal Bar
66
 
6.5.
No Default
66
 
6.6.
Taxes
66
 
6.7.
Federal Regulations
66
 
6.8.
ERISA
66
 
6.9.
Investment Company Act; Other Regulations
67
 
6.10.
Purpose of Loans
67
 
6.11.
Environmental Matters
67
 
6.12.
Disclosure
68
 
6.13.
No Change
68
 
6.14.
No Material Litigation
68
 
6.15.
Anti-Corruption Laws and Sanctions
68
SECTION 7 CONDITIONS PRECEDENT
69
 
7.1.
Conditions to Closing
69
 
7.2.
Conditions to Each Loan and Letter of Credit
70
SECTION 8 AFFIRMATIVE COVENANTS
71
 
8.1.
Financial Statements
71
 
8.2.
Certificates; Other Information
72
 
8.3.
Payment of Obligations
73
 
8.4.
Conduct of Business and Maintenance of Existence
73
 
8.5.
Maintenance of Property; Insurance
73
 
8.6.
Inspection of Property; Books and Records; Discussions
73
 
8.7.
Notices
73
SECTION 9 NEGATIVE COVENANTS
74
 
9.1.
Financial Covenant
74
 
9.2.
Limitation on Liens
74
 
9.3.
Limitation on Indebtedness pursuant to Receivables Transactions
75
 
9.4.
Limitation on Fundamental Changes
75
 
9.5.
Limitation on Indebtedness of Subsidiaries
76

 
- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
SECTION 10 EVENTS OF DEFAULT
76
SECTION 11 THE AGENTS
79
 
11.1.
Appointment
79
 
11.2.
Delegation of Duties
79
 
11.3.
Exculpatory Provisions
80
 
11.4.
Reliance by Administrative Agent
80
 
11.5.
Notice of Default
80
 
11.6.
Non-Reliance on Administrative Agent and Other Lenders
81
 
11.7.
Indemnification
81
 
11.8.
Administrative Agent in Its Individual Capacity
82
 
11.9.
Successor Administrative Agent
82
 
11.10.
The Arrangers, the Bookrunners, the Syndication Agents and the Documentation
Agents
83
SECTION 12 GUARANTEE
83
 
12.1.
Guarantee
83
 
12.2.
No Subrogation
83
 
12.3.
Amendments, etc with respect to the Obligations; Waiver of Rights
84
 
12.4.
Guarantee Absolute and Unconditional
84
 
12.5.
Reinstatement
85
 
12.6.
Payments
86
 
12.7.
“Lenders”
86
SECTION 13 MISCELLANEOUS
86
 
13.1.
Amendments and Waivers
86
 
13.2.
Notices
88
 
13.3.
No Waiver; Cumulative Remedies
91
 
13.4.
Survival of Representations and Warranties
91
 
13.5.
Payment of Expenses and Taxes
91
 
13.6.
Successors and Assigns; Participations and Assignments
92
 
13.7.
Adjustments; Set-off
96
 
13.8.
Counterparts
96
 
13.9.
Severability
97
 
13.10.
Integration
97
 
13.11.
GOVERNING LAW
97
 
13.12.
Submission To Jurisdiction and Waivers;
97
 
13.13.
Acknowledgements
98
 
13.14.
Confidentiality
98
 
13.15.
Loan Conversion/Participations
99
 
13.16.
Judgment
100
 
13.17.
WAIVERS OF JURY TRIAL
100
 
13.18.
USA Patriot Act Notice
100
 
13.19.
No Advisory or Fiduciary Responsibility
101
 
13.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
101
 
13.21.
Lenders Not a Plan
102



- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
SCHEDULES
 
Schedule I
Names, Addresses and Commitments of Lenders

Schedule II
Information Concerning Local Currency Loans

Schedule 9.2
Existing Liens

Schedule 9.5
Existing Subsidiary Indebtedness



EXHIBITS
 
Exhibit A
Form of Revolving Credit Note

Exhibit B
Form of CAF Advance Note

Exhibit C
Form of CAF Advance Request

Exhibit D
Form of CAF Advance Offer

Exhibit E
Form of CAF Advance Confirmation

Exhibit F
Form of Closing Certificate

Exhibit G
Form of Opinion of Counsel to Borrower

Exhibit H
Form of Assignment and Assumption

Exhibit I
Form of Local Currency Facility Addendum

Exhibit J-1– J-4
U.S. Tax Compliance Certificate

Exhibit K
Form of Guarantee

Exhibit L
Form of Multicurrency Note

 
 
 
 
 
 
 
- iv -

--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 4, 2017, among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions or entities from time to time parties hereto (the
“Lenders”), (iii) Bank of America, N.A., and Wells Fargo Bank, National
Association, as Syndication Agents (each, in such capacity, a “Syndication
Agent”, and collectively, the “Syndication Agents”), (iv) Barclays Bank PLC,
Citibank, N.A. and Deutsche Bank Securities Inc., as Documentation Agents (each,
in such capacity, a “Documentation Agent”, and collectively, the “Documentation
Agents”) and (v) JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders make Revolving Credit Loans
(as defined below), CAF Advances (as defined below), Multicurrency Loans (as
defined below) and Local Currency Loans (as defined below) to the Borrower on
the terms and conditions set forth herein;
 
WHEREAS, the Lenders have agreed to make the credit facilities available upon
the terms and subject to the conditions set forth herein; and
 
WHEREAS, the new credit facilities will be used to refinance the existing credit
facilities under the Credit Agreement, dated as of April 10, 2015, among the
Borrower, the lenders and the administrative agent party thereto (the “Existing
Credit Facilities);
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1

DEFINITIONS
 
1.1.        Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus 1/2 of
1% per annum and (c) the Eurocurrency Base Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day)  plus 1% per annum.  For purposes hereof:  “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan in connection
with extensions of credit to debtors); and “NYFRB Rate” shall mean, for any day,
the greater of (a) the Federal Funds Effective Rate in effect on such day and
(b) the Overnight Bank Funding Rate in effect on such day (or for any day that
is not a Business Day, for the immediately preceding Business Day); provided
that if none of such rates are published for any day that is a Business Day, the
term “NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00
a.m. on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it (it being agreed the Prime Rate and
NYFRB Rate will not be less than zero).  Any change in the ABR due to a change
in the Prime Rate, the NYFRB Rate or the Eurocurrency Base Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the NYFRB Rate or the Eurocurrency Base Rate, respectively.
 
- 1 -

--------------------------------------------------------------------------------

“ABR Loans”:  Revolving Credit Loans bearing interest based upon the ABR.
 
“Accrued Legal Liabilities”: any cash litigation costs, including judgments,
orders, awards, settlements and related legal costs, that are accrued prior to,
and unpaid as of, the Closing Date.
 
“Additional Lender”: as defined in subsection 2.20(c).
 
“Additional Revolving Credit Commitment”:  as defined in subsection 2.17.
 
“Adjusted Aggregate Committed Outstandings”:  with respect to each Lender, the
Aggregate Committed Outstandings of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to subsection 13.15,
minus the amount of any participating interests sold by such Lender pursuant to
subsection 13.15.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
“Agency Fee Letter”:  the agency fee letter, dated July 12, 2017, between
JPMorgan and the Borrower.
 
“Agent Parties”:  as defined in subsection 13.2(c).
 
“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Arrangers and the Bookrunners.
 
“Aggregate Exposure Percentage”:  as defined in the definition of “Majority
Lenders.”
 
“Aggregate Available Multicurrency Commitments”:  as at any date of
determination with respect to all Multicurrency Lenders, an amount in Dollars
equal to the sum of the Available Multicurrency Commitments of all Multicurrency
Lenders on such date.
 
“Aggregate Available Revolving Credit Commitments”:  as at any date of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders on such date.
 
- 2 -

--------------------------------------------------------------------------------

“Aggregate Committed Outstandings”:  as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
Aggregate Revolving Credit Outstandings of such Lender on such date, (b) the
Dollar Equivalent of the Aggregate Multicurrency Outstandings of such Lender on
such date, and (c) the Dollar Equivalent of the Aggregate Local Currency
Outstandings of such Lender on such date.
 
“Aggregate Local Currency Outstandings”:  as at any date of determination with
respect to any Lender, an amount in the applicable Local Currencies equal to the
aggregate unpaid principal amount of such Lender’s Local Currency Loans.
 
“Aggregate Multicurrency Outstandings”:  as at any date of determination with
respect to any Lender, an amount in the applicable Available Foreign Currencies
equal to the aggregate unpaid principal amount of such Lender’s Multicurrency
Loans.
 
“Aggregate Revolving Credit Commitments”:  the aggregate amount of the Revolving
Credit Commitments of all of the Lenders.
 
“Aggregate Revolving Credit Outstandings”:  as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans on
such date plus (b) such Lender’s Revolving Credit Commitment Percentage of  the
L/C Obligations.
 
“Aggregate Total Outstandings”:  as at any date of determination with respect to
any Lender, an amount in Dollars equal to the sum of (a) the Aggregate Revolving
Credit Outstandings of such Lender on such date, (b) the Dollar Equivalent of
the aggregate unpaid principal amount of such Lender’s CAF Advances on such
date, (c) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender on such date and (d) the Dollar Equivalent of the Aggregate Local
Currency Outstandings of such Lender on such date.
 
“Agreement”:  this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“Agreement Currency”:  as defined in subsection 13.16(b).
 
“Anti-Corruption Laws”:  the United States Foreign Corrupt Practices Act of
1977, as amended, and all similar laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries prohibiting bribery
or corruption.
 
- 3 -

--------------------------------------------------------------------------------

“Applicable Margin”:  with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:
 
Rating
Eurodollar Loans/
Multicurrency Loans
ABR Loans
Rating I
0.900%
0.0%
Rating II
1.000%
0.0%
Rating III
1.100%
0.100%
Rating IV
1.200%
0.200%
Rating V
1.500%
0.500%

 
“Applicable Screen Rate”:  as defined in the definition of “Impacted Interest
Period”.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Arrangers”:  JPMorgan Chase Bank, N.A., Merrill, Lynch, Pierce, Fenner & Smith,
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Wells Fargo Securities LLC, Barclays Bank PLC, Citicorp Global
Markets Inc., Deutsche Bank Securities Inc. as Joint Lead Arrangers for this
Agreement.
 
“Assignee”:  as defined in subsection 13.6(c).
 
“Australian Dollar”: the lawful currency of the Commonwealth of Australia.
 
“Available Foreign Currencies”:  Euro, Japanese Yen, Australian Dollar, Canadian
Dollar, Pounds Sterling, Singapore Dollar, Swiss Franc and any other available
and freely convertible non-Dollar currency selected by the Borrower and approved
by the Administrative Agent and the Multicurrency Lenders.
 
“Available Multicurrency Commitment”:  as at any date of determination with
respect to any Multicurrency Lender (after giving effect to the making and
payment of any Revolving Credit Loans required to be made on such date pursuant
to subsection 2.16), an amount in Dollars equal to the lesser of (a) the excess,
if any, of (i) the amount of such Multicurrency Lender’s Multicurrency
Commitment in effect on such date over (ii) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender on such date,
and (b) the excess, if any, of (i) the amount of such Lender’s Revolving Credit
Commitment in effect on such date over (ii) the Aggregate Committed Outstandings
of such Lender on such date.
 
“Available Revolving Credit Commitment”:  as at any date of determination with
respect to any Lender (after giving effect to the making and payment of any
Revolving Credit Loans required to be made on such date pursuant to subsection
2.16), an amount in Dollars equal to the excess, if any, of (a) the amount of
such Lender’s Revolving Credit Commitment in effect on such date over (b) the
Aggregate Committed Outstandings of such Lender on such date.
 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
- 4 -

--------------------------------------------------------------------------------

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank of America”:  Bank of America, N.A.
 
“Bankruptcy Code”:  the Bankruptcy Code in Title 11 of the United States Code,
as amended, modified, succeeded or replaced from time to time.
 
“Barclays”:  Barclays Bank PLC.
 
“BBSY”:  with respect to Australian Dollars for any Interest Period (i) the rate
of interest per annum equal to the per annum rate of interest which appears as
“BID” on the page designated as “BBSY” on the Reuters Monitor System (or such
other comparable page as may, in the reasonable opinion of the Administrative
Agent and in consultation with the Borrower, replace such BBSY page on such
system for the purpose of displaying the bank bill swap rates) with maturities
comparable to such Interest Period at approximately 10:30 am (Sydney, Australia
time) on the first day of such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent as the average of the buying rates quoted to JPMorgan’s
London branch at or around 10:30 am (Sydney, Australia time) on the first day of
such Interest Period for bills of exchange accepted by leading Australian banks
which have a tenor equal to such Interest Period.  If any Interest Period is an
Impacted Interest Period, then BBSY shall be the Interpolated Rate for such
Interest Period.  BBSY shall not be less than zero.
 
“benefited Lender”:  as defined in subsection 13.7.
 
“Board”:  the Board of Governors of the Federal Reserve System.
 
“Bookrunners”:  J.P. Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, as Joint Bookrunners and Joint Lead Arrangers for this
Agreement.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Materials”: as defined in subsection 8.2.
 
“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, 2.9 or 2.14 as a date on which the Borrower requests the Lenders to make
Loans hereunder or, with respect to Local Currency Loans, the date on which a
Foreign Subsidiary Borrower requests Local Currency Lenders to make Local
Currency Loans to such Foreign Subsidiary Borrower pursuant to the Local
Currency Facility to which such Foreign Subsidiary Borrower and Local Currency
Lenders are parties.
 
“Business”:  as defined in subsection 6.11(b).
 
- 5 -

--------------------------------------------------------------------------------

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that when such term is used for the purpose of determining the date on
which the Eurocurrency Base Rate is determined under this Agreement for any Loan
denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any such Interest Period, references in
this Agreement to Business Days shall be deemed to be references to Target
Operating Days; provided, further,
 
(a)          if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day;
 
(b)          if such day relates to any interest rate settings as to a
Multicurrency Loan or CAF Advance denominated in a currency other than Dollars
or euro, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and
 
(c)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or euro in respect of a Multicurrency
Loan or a CAF Advance denominated in a currency other than Dollars or euro, or
any other dealings in any currency other than Dollars or euro to be carried out
pursuant to this Agreement in respect of any such Multicurrency Loan or CAF
Advance (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
 
“CAF Advance”:  each competitive advance facility advance made pursuant to
subsection 2.8.
 
“CAF Advance Availability Period”:  the period from and including the Closing
Date to and including the date which is seven days prior to the Termination
Date.
 
“CAF Advance Confirmation”:  each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit E and shall be delivered to the Administrative Agent by facsimile
transmission.
 
“CAF Advance Interest Payment Date”:  as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.
 
“CAF Advance Maturity Date”:  as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.9(d)(ii) in its acceptance of the related CAF
Advance Offer.
 
“CAF Advance Note”:  as defined in subsection 3.13(e).
 
“CAF Advance Offer”:  each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit D and shall be delivered to the Administrative Agent by telephone,
immediately confirmed by facsimile transmission.
 
“CAF Advance Request”:  each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit C and shall be delivered to the
Administrative Agent in writing, by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.
 
- 6 -

--------------------------------------------------------------------------------

“Canadian Dollar”: the lawful currency of Canada.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if an Issuing Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the Issuing Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
“CDOR”:  with respect to Canadian Dollars for any Interest Period, the rate per
annum, equal to the average of the annual yield rates applicable to Canadian
banker’s acceptances at or about 10:00 a.m. (Toronto, Canada time) on the first
day of such Interest Period on the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time in consultation with the Borrower) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period).  If any Interest Period is an Impacted Interest Period, then CDOR shall
be the Interpolated Rate for such Interest Period.  CDOR shall not be less than
zero.
 
“Citibank”:  Citibank, N.A.
 
“Closing Date”:  August 4, 2017.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
- 7 -

--------------------------------------------------------------------------------

“Commitment Period”:  the period from and including the Closing Date to but
excluding the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.
 
“Commitments”:  the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments and L/C Commitments.
 
“Committed Outstandings Percentage”:  on any date with respect to any Lender,
the percentage which the Adjusted Aggregate Committed Outstandings of such
Lender constitutes of the Adjusted Aggregate Committed Outstandings of all
Lenders.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section
4001(a)(14)(A)-(B) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Sections 414(b), 414(c), 414(m)
and 414(o) of the Code.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
subsection 3.9, 3.10, 3.11 or 13.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
 
“Consolidated EBITDA”:  of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of
 
(a)          income tax expense, including any expenses resulting from income
tax disputes with a Governmental Authority,
 
(b)          Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
 
(c)          depreciation expense,
 
(d)          amortization or write-down of intangibles (including, but not
limited to, goodwill) and organization costs,
 
(e)          any extraordinary, unusual or nonrecurring expenses or losses (to
the extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business (including as a result of write downs of goodwill or net
intangible assets) and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, fair value adjustments, and unrealized
investment impairments),
 
- 8 -

--------------------------------------------------------------------------------

(f)          any non-cash stock compensation expense in accordance with GAAP,
 
(g)          any cash litigation costs (other than Accrued Legal Liabilities),
including judgments, orders, awards, settlements and related legal costs paid
during such period (net of any cash litigation or settlement payments received
during such period ) (“Cash Litigation Payments”), provided that, solely for the
purposes of this definition, the aggregate amount of Cash Litigation Payments
under this clause (g) shall not exceed $1,000,000,000 after the Closing Date,
 
(h)          any cash or non-cash charges in respect of restructurings, plant
closings, staff reductions, distributor network optimization initiatives,
distribution technology optimization initiatives or other similar charges,
provided that, solely for the purposes of this definition, the aggregate amount
of all charges under this clause (h) shall not exceed $500,000,000 after the
Closing Date,
 
(i)          any income or expense associated with business combinations
following the adoption of FASB Statement No. 141(R), “Business Combinations - a
replacement of FASB Statement No. 141”, which would have been treated as a cost
of the acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
 
(j)          any Non-Cash Charges, including those attributable to litigation,
intangible asset impairment, intellectual property research and development
charges, and
 
(k)          any cash payment of Accrued Legal Liabilities, provided that,
solely for the purposes of this definition, after the Closing Date the aggregate
amount of Accrued Legal Liabilities added back to Consolidated EBITDA pursuant
to this clause (k) shall not exceed $1,624,000,000;
 
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
 
(a)          interest income (except to the extent deducted in determining
Consolidated Interest Expense), and
 
(b)          any extraordinary, unusual or nonrecurring income or gains (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business, inventory step-up charges, fair value adjustments, and
unrealized investment impairments).
 
- 9 -

--------------------------------------------------------------------------------

“Non-Cash Charges”: (a) losses on asset sales, disposals or abandonments, (b)
any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
 
“Consolidated Interest Expense”:  of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP).
 
“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.
 
“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP plus cash receipts received in
connection with litigation related Non-Cash Charges and minus cash payments made
in connection with such litigation related Non-Cash Charges.
 
“Consolidated Tangible Assets”:  at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Total Assets”:  at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, an amount equal to the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement and with Section 1.2(e).
 
“Continuing Directors”:  as defined in subsection 10(j).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Conversion Date”:  any date on which either (a) an Event of Default under
subsection 10(g) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 10.
 
“Conversion Sharing Percentage”:  on any date with respect to any Lender and any
Loans of such Lender outstanding in any currency other than Dollars, the
percentage of such Loans such that, after giving effect to the conversion of
such Loans to Dollars and the purchase and sale by such Lender of participating
interests as contemplated by subsection 13.15, the Committed Outstandings
Percentage of such Lender will equal such Lender’s Revolving Credit Commitment
Percentage on such date (calculated immediately prior to giving effect to any
termination or expiration of the Commitments on the Conversion Date).
 
- 10 -

--------------------------------------------------------------------------------

“Converted Loans”:  as defined in subsection 13.15(a).
 
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default”:  any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Lender”: subject to subsection 2.19(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit, within two Business Days of the
date required to be funded by it hereunder (other than as a result of a good
faith dispute with respect to amount), (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its funding
obligations (and is financially able to meet such obligations), provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it and the Borrower, or (d) has (i) become the subject
of a proceeding under any Debtor Relief Law or a Bail-In Action, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority as long as such ownership or acquisition interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.
 
“Documentation Agents”:  Barclays Bank PLC, Citibank, N.A. and Deutsche Bank
Securities Inc., as Documentation Agents for this Agreement.
 
“Dollar Equivalent”:  at the time of determination thereof, (a) if such amount
is expressed in Dollars, such amount, (b) if such amount is expressed in an
Available Foreign Currency, the equivalent of such amount in Dollars determined
by using the rate of exchange for the purchase of Dollars with such Available
Foreign Currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services  as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
based on the rate published or quoted by Bloomberg) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent based on the rate published or quoted by
Bloomberg.
 
- 11 -

--------------------------------------------------------------------------------

“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
 
“EURIBOR”:  for any Interest Period for each Eurodollar Loan denominated in Euro
comprising part of the same borrowing, an interest rate per annum equal to (a)
the Euro interbank offered rate administered by the Banking Federation of the
European monetary union (or any other person which takes over administration of
that rate) for the relevant period displayed on page EURIBOR01 of the Reuters
screen at or about 11:00 A.M. (Central European time) two Target Operating Days
before the first day of such Interest Period or, if such page or such service
shall cease to be available, such other page or such other service for the
purpose of displaying an average rate of the Banking Federation of the European
monetary union as the Administrative Agent, after consultation with the Lenders
and the Borrower, shall reasonably select; provided that any comparable or
successor rate shall be applied in a manner consistent with market practice or
(b) if no quotation for the Euro for the relevant period is displayed and the
Administrative Agent has not selected an alternative service on which a
quotation is displayed, the rate per annum determined by the Administrative
Agent as the average at which deposits in Euro for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted and with a term equivalent to
such Interest Period are offered to JPMorgan’s London branch (or other branch or
Affiliate) by leading banks in the European interbank market at or about 11:00
A.M. (Central European time) two Target Operating Days before the first day of
such Interest Period.  EURIBOR shall not be less than zero. If any Interest
Period is an Impacted Interest Period, then EURIBOR shall be the Interpolated
Rate for such Interest Period.
 
- 12 -

--------------------------------------------------------------------------------

“Euros”: the single currency of the participating member states of the European
monetary union.
 
“Eurocurrency Rate”:
 
(a)          for any Interest Period with respect to a Loan other than an ABR
Loan, a rate per annum determined in accordance with the following formula:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements

 
where,
 
“Eurocurrency Base Rate” means (i) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan or CAF Advance denominated in Dollars,
Japanese Yen or Swiss Franc, the rate per annum determined by the Administrative
Agent to be the rate administered by the ICE Benchmark Administration (or any
successor thereto) as the offered rate for deposits in Dollars with a term
comparable to such Interest Period appearing on the Reuters Screen LIBOR01 Page
at approximately 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period; provided, however, that if at any time for
any reason such offered rate for any such currency does not appear on a Reuters
page, “Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Loan denominated in such currency, the rate per
annum determined by the Administrative Agent to be the average rate at which
JPMorgan’s London branch is offered deposits in such currency at or about 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein, (ii) with respect to
each day during each Interest Period pertaining to a Multicurrency Loan or CAF
Advance denominated in Pounds Sterling, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in the applicable
currency with a term comparable to such Interest Period appearing on the Reuters
Screen LIBOR01 Page at approximately 11:00 A.M., London time, on the first day
of such Interest Period; provided, however, that if at any time for any reason
such offered rate for Pounds Sterling does not appear on a Reuters page,
“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Loan denominated in Pounds Sterling, the rate
per annum determined by the Administrative Agent to be the average rate at which
JPMorgan’s London branch is offered deposits in Pounds Sterling at or about
11:00 A.M., London time, on the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein,
- 13 -

--------------------------------------------------------------------------------

(iii) with respect to each day during each Interest Period pertaining to a
Multicurrency Loan or CAF Advance denominated in Euros, EURIBOR, (iv) with
respect to each day during each Interest Period pertaining to a Multicurrency
Loan or CAF Advance denominated in Australian Dollars, BBSY, (v) with respect to
each day during each Interest Period pertaining to a Multicurrency Loan or CAF
Advance denominated in Canadian Dollars, CDOR, and (vi) with respect to each day
during each Interest Period pertaining to a Multicurrency Loan or CAF Advance
denominated in Singapore Dollars, SGD; provided that if any Interest Period with
respect to any currency is an Impacted Interest Period, then the Eurocurrency
Base Rate shall be the Interpolated Rate with respect to the applicable currency
for such Interest Period; and
 
(b)          for any interest calculation with respect to an ABR Loan, a rate
per annum determined in accordance with the following formula:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements

 
where,
 
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to (i) the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by JPMorgan’s London branch to major banks
in the London interbank Eurodollar market at their request at the date and time
of determination.
 
The Eurocurrency Rate shall not be less than zero.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.
 
“Eurodollar Loans”:  Revolving Credit Loans, the rate of interest applicable to
which is based upon clause (a) of the definition of “Eurocurrency Rate”.
 
- 14 -

--------------------------------------------------------------------------------

“Event of Default”:  any of the events specified in Section 10, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
 
“Exchange Rate”:  with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
the date that is (x) in the case of Pounds Sterling and Canadian Dollars, on the
date as of which the foreign exchange computation is made and (y) in the case of
any other non-Dollar currency, two Business Days prior to the date as of which
the foreign exchange computation is made.  In the event that such rate does not
appear on any Reuters currency page, the “Exchange Rate” with respect to such
non-Dollar currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
“Exchange Rate” shall instead be the Administrative Agent’s spot rate of
exchange in the interbank market where its foreign currency exchange operations
in respect of such non-Dollar currency are then being conducted, at or about
10:00 A.M., London time, on such applicable date for the purchase of Dollars
with such non-Dollar currency, for delivery (x) in the case of Pounds Sterling
and Canadian Dollars, on such date and (y) in the case of any other non-Dollar
currency, two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.  The
Administrative Agent shall determine the Exchange Rate as of each Revaluation
Date in accordance with the foregoing.
 
“Excluded Taxes”: as defined in subsection 3.10(a).
 
“Existing Credit Facilities”:  as defined in the recitals hereto.
 
“Extension Request”: a written request from the Borrower to the Administrative
Agent requesting an extension of the Termination Date.
 
“Facility Fee Rate”:  for each day during each calculation period, the rate per
annum based on the Ratings in effect on such day, as set forth below:
 
Rating
Facility
Fee Rate
Rating I
0.100%
Rating II
0.125%
Rating III
0.150%
Rating IV
0.175%
Rating V
0.250%

 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations, or
other official guidance enacted in any other jurisdiction relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
 
- 15 -

--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.
 
“Fee Commencement Date”:  the Closing Date.
 
“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
 
“Fixed Rate CAF Advance”:  any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.
 
“Fixed Rate CAF Advance Request”:  any CAF Advance Request requesting the
Lenders to offer to make CAF Advances at a fixed rate (as opposed to a rate
composed of the Eurocurrency Rate plus (or minus) a margin).
 
“Foreign Subsidiary Borrower”:  each Subsidiary of the Borrower organized under
the laws of a jurisdiction outside the United States that the Borrower
designates as a “Foreign Subsidiary Borrower” in a Local Currency Facility
Addendum.
 
“Fronting Exposure”: at any time there is a Defaulting Lender with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Funding Commitment Percentage”:  as at any date of determination (after giving
effect to the making and payment of any Loans made on such date pursuant to
subsection 2.16), with respect to any Lender, that percentage which the
Available Revolving Credit Commitment of such Lender then constitutes of the
Aggregate Available Revolving Credit Commitments.
 
“GAAP”:  generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements referred to in subsection 6.1.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee”:  a guarantee of the Obligations in the form of Exhibit K or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.
 
- 16 -

--------------------------------------------------------------------------------

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
 
“Guarantor”:  any Person that executes a Guarantee.
 
“Hedge Agreements”:  all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”
 
“Impacted Interest Period”: any Interest Period for which the applicable rate or
screen used to determine the applicable rate (the “Applicable Screen Rate”)
shall not be available at the applicable time for such Interest Period.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 10(f) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
- 17 -

--------------------------------------------------------------------------------

“indemnified party” as defined in subsection 13.5.
 
“indemnified liabilities: as defined in subsection 13.5.
 
“Information” as defined in subsection 13.14.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan or Multicurrency Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any Eurodollar Loan or
Multicurrency Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period.
 
“Interest Period”:  (a)  with respect to any Eurodollar Loan or Multicurrency
Loan:
 
(i)          initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such Eurodollar Loan or
Multicurrency Loan and ending one, two, three or six (or, if available to all
Lenders, twelve) months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
 
(ii)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or Multicurrency
Loan and ending one, two, three or six (or, if available to all Lenders, twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;
 
- 18 -

--------------------------------------------------------------------------------

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(2)          any Interest Period in respect of any Loan made by any Lender that
would otherwise extend beyond the Termination Date applicable to such Lender
shall end on such Termination Date;
 
(3)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(4)          no Multicurrency Loan or CAF Advance denominated in Singapore
Dollars shall have an Interest Period of one week or two months; and
 
(b)          with respect to any LIBO Rate CAF Advance, the period beginning on
the Borrowing Date with respect thereto and ending on the CAF Advance Maturity
Date with respect thereto.
 
“Interpolated Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Applicable Screen Rate for the
longest period for which the Applicable Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Applicable Screen Rate
for the shortest period (for which that Applicable Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.  The
Interpolated Rate shall not be less than zero.
 
“Issuing Lender”:  JPMorgan, Bank of America, Barclays, Citibank, Deutsche Bank
AG New York Branch, Wells Fargo and each other Lender which agrees to act as
Issuing Lender hereunder and which is approved (such approval not to be
unreasonably withheld) by the Administrative Agent and the Borrower, in its
capacity as issuer of any Letter of Credit.
 
“Issuing Lender Commitment”:  as to any Issuing Lender at any time, the amount
set forth opposite such Issuing Lender’s name in Schedule I under the heading
“Issuing Lender Commitment”, as such amount may be reduced or increased from
time to time in accordance with the provisions of this Agreement.
 
- 19 -

--------------------------------------------------------------------------------

“Japanese Yen”: the lawful currency of Japan.
 
“JPMorgan”:  JPMorgan Chase Bank, N.A.
 
“Judgment Currency”:  as defined in subsection 13.16(b).
 
“L/C Commitment”:  the lesser of (i) $500,000,000 and (ii) the aggregate amount
of the Revolving Credit Commitments then in effect (or, if the Revolving Credit
Commitments have terminated, the Aggregate Revolving Credit Commitments in
effect immediately prior to such termination).
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 5.5.
 
“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower or any
Foreign Subsidiary Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to subsection 13.1 of this
Agreement, the Lender making such election shall be deemed the “Person” rather
than such affiliate, which shall not be entitled to vote or consent; and
provided further, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.
 
“Letters of Credit”:  as defined in subsection 5.1(a).
 
“LIBO Rate CAF Advance”:  any CAF Advance made pursuant to a LIBO Rate CAF
Advance Request.
 
- 20 -

--------------------------------------------------------------------------------

“LIBO Rate CAF Advance Request”:  any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at an interest rate equal to the Eurocurrency Rate
for the currency of such CAF Advance plus (or minus) a margin.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).
 
“Loan”:  any Revolving Credit Loan, CAF Advance, Multicurrency Loan or Local
Currency Loan, as the case may be.
 
“Loan Documents”:  this Agreement, any Notes, the Applications, any Letters of
Credit, any Guarantee and any document or instrument evidencing or governing any
Local Currency Facility.
 
“Loans to be Converted”:  as defined in subsection 13.15(a).
 
“Local Currency”:  any available and freely convertible non-Dollar currency
selected by a Foreign Subsidiary Borrower and approved by the Administrative
Agent.
 
“Local Currency Facility”:  any Qualified Credit Facility that the Borrower
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum.
 
“Local Currency Facility Addendum”:  a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit I, and
conforming to the requirements of Section 4.
 
“Local Currency Facility Agent”:  with respect to each Local Currency Facility,
the Local Currency Lender acting as agent for the Local Currency Lenders parties
thereto (and, in the case of any Local Currency Facility to which only one
Lender is a party, such Lender).
 
“Local Currency Facility Maximum Borrowing Amount”:  as defined in subsection
4.1(b).
 
“Local Currency Lender”:  any Lender (or, if applicable, any Affiliate, branch
or agency thereof) party to a Local Currency Facility.
 
“Local Currency Lender Maximum Borrowing Amount”:  as defined in subsection
4.1(b).
 
“Local Currency Loan”:  any loan made pursuant to a Local Currency Facility.
 
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
 
- 21 -

--------------------------------------------------------------------------------

“Majority Lenders”:  Lenders whose Aggregate Exposure Percentage in the
aggregate is more than 50%.  “Aggregate Exposure Percentage”:  as at any date of
determination with respect to any Lender (a) at any time prior to the
termination of the Revolving Credit Commitments, the aggregate Revolving Credit
Commitments of such Lender divided by the aggregate Revolving Credit Commitments
of all Lenders and (b) at any time after the termination of the Revolving Credit
Commitments, the Aggregate Total Outstandings of such Lender divided by the
Aggregate Total Outstandings of all Lenders; provided that for purposes of this
definition, the Aggregate Exposure Percentage of each Lender shall be adjusted
upward or downward so as to give effect to any participations or assignments
effected pursuant to subsection 13.15; and provided further that the Revolving
Credit Commitment of, and the Aggregate Total Outstandings held or deemed to be
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
 
“Majority Multicurrency Lenders”:  at any time, Multicurrency Lenders the
Multicurrency Commitment Percentages of which aggregate more than 50%; provided
that the Multicurrency Commitment of, and the Aggregate Multicurrency
Outstandings held or deemed to be held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Multicurrency
Lenders.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Maximum Leverage Ratio”: 3.50 to 1.00; provided that (i) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Leverage Ratio shall be 4.50 to 1.00, (ii) for
the fiscal quarter ended immediately after such two fiscal quarters referred to
in clause (i), the Maximum Leverage Ratio shall be 4.25 to 1.00, (iii) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(ii), the Maximum Leverage Ratio shall be 4.00 to 1.00, (iv) for the fiscal
quarter ended immediately after the fiscal quarter referred to in clause (iii),
the Maximum Leverage Ratio shall be 3.75 to 1.00 (and, for the avoidance of
doubt, for each fiscal quarter ended after the fiscal quarter referred to in
clause (iv), the Maximum Leverage Ratio shall be 3.50 to 1.00).
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.
 
“Multicurrency Commitment”:  as to any Multicurrency Lender at any time, its
obligation to make Multicurrency Loans to the Borrower in an aggregate amount in
Available Foreign Currencies the Dollar Equivalent of which does not exceed at
any time outstanding the amount set forth opposite such Multicurrency Lender’s
name in Schedule I under the heading “Multicurrency Commitment”, as such amount
may be reduced from time to time as provided in subsection 2.15 and the other
applicable provisions hereof.
 
- 22 -

--------------------------------------------------------------------------------

“Multicurrency Commitment Percentage”:  as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency Commitment
at such time constitutes of the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time (or, if the Multicurrency Commitments have
terminated or expired, the percentage which (a) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender at such time
constitutes of (b) the Dollar Equivalent of the Aggregate Multicurrency
Outstandings of all Multicurrency Lenders at such time).
 
“Multicurrency Lender”:  each Lender having an amount greater than zero set
forth opposite such Lender’s name in Schedule I under the heading “Multicurrency
Commitment.”
 
“Multicurrency Loans”:  as defined in subsection 2.12.
 
“Multicurrency Note”:  as defined in subsection 3.13(f).
 
“Multicurrency Sublimit”:  at any time, the lesser of (i) $800,000,000 and (ii)
the aggregate amount of the Revolving Credit Commitments then in effect (or, if
the Revolving Credit Commitments have terminated, the aggregate Revolving Credit
Commitments in effect immediately prior to such termination).
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Non-Cash Charges”: as defined in the definition of “Consolidated EBITDA.”
 
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of Section 13.1 and (ii) has been approved by the Required
Lenders.
 
“Non-Excluded Taxes”:  as defined in subsection 3.10.
 
“Non-extending Lender”: as defined in subsection 2.20(a).
 
“Non-Multicurrency Lender”:  each Revolving Credit Lender which is not a
Multicurrency Lender.
 
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
 
“Notes”:  the collective reference to any Revolving Credit Notes, any
Multicurrency Notes and any CAF Advance Notes.
 
“Notice of Local Currency Outstandings”:  with respect to each Local Currency
Facility Agreement, a notice from the relevant Local Currency Facility Agent
containing the information, delivered to the Administrative Agent and any other
Person, in the manner and by the time, specified for a Notice of Local Currency
Outstandings in Schedule II.
 
- 23 -

--------------------------------------------------------------------------------

“Notice of Multicurrency Loan Borrowing”:  with respect to a Multicurrency Loan,
a notice from the Borrower containing the information in respect of such Loan,
delivered to the Administrative Agent and any other Person, in the manner and by
the time, specified for a Notice of Multicurrency Loan Borrowing in respect of
the currency of such Loan in Schedule II.
 
“Notice of Multicurrency Loan Continuation”:  with respect to a Multicurrency
Loan, a notice from the Borrower containing the information in respect of such
Loan, delivered to the Person, in the manner and by the time, specified for a
Notice of Multicurrency Loan Continuation in respect of the currency of such
Loan in Schedule II.
 
“NYFRB”: the Federal Reserve Bank of New York.
 
“Obligations”:  collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower and each Foreign
Subsidiary Borrower under this Agreement and any Local Currency Facility and
other Loan Documents to which it is a party (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document after the maturity of the Loans and interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or such Foreign Subsidiary Borrower, whether or not a claim for
post-filing or post‑petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Notes, the other Loan Documents, Hedge Agreements
entered into with Lenders or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower or any Foreign Subsidiary Borrower pursuant to the terms of this
Agreement or any other Loan Document).
 
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
 
“Participant”:  as defined in subsection 13.6(b).
 
“Participant Register”: as defined in subsection 13.6(b).
 
“Patriot Act”:  as defined in subsection 13.18.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
- 24 -

--------------------------------------------------------------------------------

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in subsection 8.2.
 
“Pounds Sterling”: the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.
 
“Properties”:  as defined in subsection 6.11.
 
“Public Lenders”:  as defined in subsection 8.2.
 
“Qualified Acquisition”:  a transaction permitted under this Agreement and
consummated on or after the Closing Date, (a) by which the Borrower or any of
its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division or business unit thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires at least a
majority (in number of votes) of the Capital Stock of a Person if the aggregate
amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.
 
“Qualified Credit Facility”:  a credit facility (a) providing for one or more
Local Currency Lenders to make unsecured loans denominated in a Local Currency
to a Foreign Subsidiary Borrower, (b) providing for such loans to bear interest
at a rate or rates determined by the Borrower and such Local Currency Lender or
Local Currency Lenders and (c) otherwise conforming to the requirements of
Section 4.
 
“Rating”:  the respective rating of each of the Rating Agencies applicable to
the long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.
 
“Rating Agencies”:  collectively, Moody’s and S&P.
 
“Rating Category”:  each of Rating I, Rating II, Rating III, Rating IV and
Rating V.
 
- 25 -

--------------------------------------------------------------------------------

“Rating I, Rating II, Rating III, Rating IV and Rating V”:  the respective
Ratings set forth below:
 
Rating
Category
         
Moody’s
 
S&P
Rating I
         
greater than or equal to A3
 
greater than or equal to A-
Rating II
         
greater than or equal to Baa1
 
greater than or equal to BBB+
Rating III
         
greater than or equal to Baa2
 
greater than or equal to BBB
Rating IV
         
greater than or equal to Baa3
 
greater than or equal to BBB-
Rating V
         
lower than or equal to Ba1
 
lower than or equal to BB+

 
If different Ratings Categories are applicable, the higher Ratings Category
shall apply unless one of the two Ratings is two or more levels lower than the
other, in which case the Ratings Category shall be the level immediately below
that of the higher of the two Ratings.
 
“Receivables”:  any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
 
“Receivables Transaction”:  any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.
 
“Register”:  as defined in subsection 13.6(d).
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 5.5 for amounts drawn under Letters of
Credit.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043.
 
“Requested Local Currency Loans”:  as defined in subsection 2.16(b).
 
“Requested Multicurrency Loans”:  as defined in subsection 2.16(a).
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
- 26 -

--------------------------------------------------------------------------------

“Response Date”:  as defined in subsection 2.20(a).
 
“Responsible Officer”:  the chief executive officer or the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.
 
“Revaluation Date”:  (a) with respect to any Loan, each of the following:  (i)
each date of a borrowing of a Multicurrency Loan or a Local Currency Loan or the
making of a CAF Advance, (ii) each date of a continuation of a Multicurrency
Loan pursuant to subsection 3.2 and (iii) such additional dates as the
Administrative Agent shall determine or the Majority Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in a currency other than Dollars,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in a currency other than Dollars and (iv) such additional dates as
the Administrative Agent or the Issuing Lender shall determine or the Majority
Lenders shall require.
 
“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I under the heading “Revolving Credit
Commitment,” as such amount may be reduced or increased from time to time in
accordance with the provisions of this Agreement.
 
“Revolving Credit Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time), subject to adjustment as provided in subsection 2.19.
 
“Revolving Credit Loans”:  as defined in subsection 2.1.
 
“Revolving Credit Note”:  as defined in subsection 3.13(d).
 
“Revolving Lender”:  each Lender that has a Revolving Credit Commitment
hereunder or that holds Revolving Credit Loans.
 
“S&P”:  Standard & Poor’s Ratings Services or any successor thereto.
 
“Sanctioned Country”:  a country or territory which is the subject or target of
any Sanctions (as of the Closing Date, the Crimea region of Ukraine, Cuba, Iran,
North Korea, Sudan and Syria).
 
- 27 -

--------------------------------------------------------------------------------

“Sanctioned Person”:  (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50 percent or more owned or controlled by any such Person.
 
“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or the United Kingdom.
 
“SGD”: with respect to Singapore Dollars for any Interest Period, the rate per
annum equal to the rate administered by the Association of Banks in Singapore
(or any other person which takes over the administration of that rate) for
Singapore Dollars displayed on page SIBOR of the Reuters screen (or any
replacement Reuters page which displays that rate) at approximately the
Singapore time equivalent of 12:00 p.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.  If any Interest Period is an Impacted Interest Period, then SGD shall
be the Interpolated Rate for such Interest Period. SGD shall not be less than
zero.
 
“Singapore Dollar”: the lawful currency of the Republic of Singapore.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Subsidiary”:  as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Swiss Franc”: the lawful currency of the Swiss Confederation.
 
“Syndication Agents”:  as defined in the preamble hereto.
 
“Target Operating Day”:  any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.
 
- 28 -

--------------------------------------------------------------------------------

“Termination Date”:  the later of (a) August 4, 2022 and (b) if the maturity
date is extended pursuant to subsection 2.20, such extended maturity date as
determined pursuant to such subsection; provided, however, that, in each case,
if such date is not a Business Day, the Termination Date shall be the next
preceding Business Day.
 
“Tranche”:  the collective reference to Eurodollar Loans or Multicurrency Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day); Tranches may be identified as “Eurodollar
Tranches” or “Multicurrency Tranches”.
 
“Transactions”:  the execution and delivery of this Agreement and the delivery
of a notice to terminate the Existing Credit Facilities.
 
“Transferee”:  as defined in subsection 13.6(f).
 
“Type”:  as to any Revolving Credit Loan, its nature as an ABR Loan or a
Eurodollar Loan.
 
“United States”:  the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).
 
“U.S. Tax Compliance Certificate”: as defined in subsection 3.10(c)(B)(iii).
 
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“Wells Fargo”: Wells Fargo Bank, National Association.
 
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.        Other Definitional Provisions.
 
(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.
 
(b)          As used herein and in any Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in subsection 1.1 and accounting terms
partly defined in subsection 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
 
(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
 
- 29 -

--------------------------------------------------------------------------------

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)          Computations of amounts and ratios referred to herein shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Accounting Standards Update 2016-02, Leases
(Topic 842) issued February 2016, as amended from time to time.
 
SECTION 2

AMOUNT AND TERMS OF COMMITMENTS
 
2.1.        Revolving Credit Commitments.  (a)  Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (“Revolving Credit Loans”) in Dollars to the Borrower from time to
time during the Commitment Period so long as after giving effect thereto (i) the
Available Revolving Credit Commitment of each Revolving Lender is greater than
or equal to zero and (ii) the Aggregate Total Outstandings of all Lenders do not
exceed the Aggregate Revolving Credit Commitments.  During the Commitment
Period, the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.
 
(b)          The Revolving Credit Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 3.2, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Termination Date.
 
2.2.        Procedure for Revolving Credit Borrowing.  The Borrower may borrow
under the Revolving Credit Commitments during the Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to (x) with respect to Eurodollar Loans, 10:00 A.M., New York City time,
or (y) with respect to ABR Loans, 1:00 P.M., New York City time: (a) three
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Credit Loans are to be initially Eurodollar Loans or (b) on
the requested Borrowing Date, otherwise), in each case specifying (i) the amount
to be borrowed, (ii) the requested Borrowing Date, (iii) whether the borrowing
is to be of Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the
borrowing is to be entirely or partly of Eurodollar Loans, the amount of such
Type of Loan and the length of the initial Interest Period therefor.  Each
borrowing under the Revolving Credit Commitments (other than a borrowing under
subsections 2.16 and 5.5) shall be in an amount equal to (x) in the case of ABR
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the Aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof.  Prior to (x) with respect to Eurodollar Loans, 11:00 A.M., New
York City time, or (y) with respect to ABR Loans, 2:00 P.M., New York City time,
on the Borrowing Date requested by the Borrower, each Revolving Lender will make
an amount equal to its Funding Commitment Percentage of the principal amount of
the Revolving Credit Loans requested to be made on such Borrowing Date available
to the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in writing by the Administrative Agent to the
Lenders in funds immediately available to the Administrative Agent.  Except as
otherwise provided in subsection 2.16, such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
 
- 30 -

--------------------------------------------------------------------------------

2.3.        Reserved.
 
2.4.        Reserved.
 
2.5.        Fees.
 
(a)          Facility Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a facility fee for the period
from and including the Fee Commencement Date to the Termination Date computed at
the Facility Fee Rate on the actual daily amount of the Revolving Credit
Commitment of such Revolving Lender (regardless of usage and, following
terminating the Revolving Credit Commitments, on the actual daily amount of the
Aggregate Total Outstandings of such Revolving Lender) during the period for
which payment is made, subject to adjustment as provided in subsection 2.19 and
payable quarterly in arrears on the last day of each March, June, September and
December, subject to the provisions of subsection 3.7, and on the Termination
Date or such earlier date on which the Revolving Credit Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the date hereof.
 
(b)          Agency Fee Letter.  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates set forth in the
Agency Fee Letter.
 
2.6.        Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
either (a) the Aggregate Available Revolving Credit Commitments would not be
greater than or equal to zero or (b) the Available Revolving Credit Commitments
of any Revolving Lender would not be greater than or equal to zero;
provided further that such notice delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Credit Commitments then in effect.  The Administrative Agent shall
give each Revolving Lender prompt notice of any notice received from the
Borrower pursuant to this subsection 2.6.
 
- 31 -

--------------------------------------------------------------------------------

2.7.        Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Credit Loan of such Lender on the
Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 10).  The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Revolving Credit
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in subsection 3.4.
 
2.8.        CAF Advances.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow CAF Advances from time to time on any
Business Day during the CAF Advance Availability Period.  LIBO Rate CAF Advances
may be denominated in Dollars or a lawful eurocurrency that is (x) readily
available and freely transferable and convertible into dollars, (y) available in
the London interbank deposit market and (z) agreed to by the Administrative
Agent and the bidding Lender.  CAF Advances may be borrowed in amounts such that
the amount of Aggregate Total Outstandings of all Lenders at any time shall not
exceed the Aggregate Revolving Credit Commitments at such time.  Within the
limits and on the conditions hereinafter set forth with respect to CAF Advances,
the Borrower from time to time may borrow, repay and request new CAF Advances.
 
2.9.        Procedure for CAF Advance Borrowing.
 
(a)          The Borrower shall request CAF Advances by delivering a CAF Advance
Request to the Administrative Agent, not later than 11:00 AM (New York City
time, or in the case of a LIBO CAF Advance Request for any non-Dollar currency,
London time) five Business Days prior to the proposed Borrowing Date (in the
case of a LIBO Rate CAF Advance Request), and not later than 10:00 AM. (New York
City time) one Business Day prior to the proposed Borrowing Date (in the case of
a Fixed Rate CAF Advance Request).  Each CAF Advance Request in respect of any
Borrowing Date may solicit bids for CAF Advances on such Borrowing Date in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof (or, in the case of CAF Advances to be denominated in a
currency other than Dollars, an amount in such currency the Dollar Equivalent of
which is equal to $5,000,000 or $1,000,000, as the case may be) and having not
more than three alternative CAF Advance Maturity Dates.  The CAF Advance
Maturity Date for each CAF Advance shall be the date set forth therefor in the
relevant CAF Advance Request, which date shall be (i) not less than 7 days nor
more than 360 days after the Borrowing Date therefor, in the case of a Fixed
Rate CAF Advance, (ii) not less than 30 days nor more than 360 days after the
Borrowing Date therefor, in the case of a LIBO Rate CAF Advance and (iii) not
later than the Termination Date, in the case of any CAF Advance.  The
Administrative Agent shall notify each Revolving Lender promptly by facsimile
transmission of the contents of each CAF Advance Request received by the
Administrative Agent.
 
- 32 -

--------------------------------------------------------------------------------

(b)          In the case of a LIBO Rate CAF Advance Request, upon receipt of
notice from the Administrative Agent of the contents of such CAF Advance
Request, each Revolving Lender may elect, in its sole discretion, to offer
irrevocably to make one or more CAF Advances at the applicable Eurocurrency Rate
plus (or minus) a margin determined by such Revolving Lender in its sole
discretion for each such CAF Advance.  Any such irrevocable offer shall be made
by delivering a CAF Advance Offer to the Administrative Agent, before 10:30 A.M.
(New York City time) on the day that is three Business Days before the proposed
Borrowing Date, setting forth:
 
(i)          the maximum amount of CAF Advances for each CAF Advance Maturity
Date and the aggregate maximum amount of CAF Advances for all CAF Advance
Maturity Dates which such Revolving Lender would be willing to make (which
amounts may, subject to subsection 2.8, exceed such Lender’s Revolving Credit
Commitment); and
 
(ii)          the margin above or below the applicable Eurocurrency Rate at
which such Revolving Lender is willing to make each such CAF Advance.
 
The Administrative Agent shall advise the Borrower before 11:00 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by it. 
If the Administrative Agent, in its capacity as a Revolving Lender, shall elect,
in its sole discretion, to make any such CAF Advance Offer, it shall advise the
Borrower of the contents of its CAF Advance Offer before 10:15 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date.
 
(c)          In the case of a Fixed Rate CAF Advance Request, upon receipt of
notice from the Administrative Agent of the contents of such CAF Advance
Request, each Revolving Lender may elect, in its sole discretion, to offer
irrevocably to make one or more CAF Advances at a rate of interest determined by
such Revolving Lender in its sole discretion for each such CAF Advance.  Any
such irrevocable offer shall be made by delivering a CAF Advance Offer to the
Administrative Agent before 9:30 A.M. (New York City time) on the Borrowing
Date, setting forth:
 
(i)          the maximum amount of CAF Advances for each CAF Advance Maturity
Date, and the aggregate maximum amount for all CAF Advance Maturity Dates, which
such Lender would be willing to make (which amounts may, subject to subsection
2.8, exceed such Revolving Lender’s Revolving Credit Commitment); and
 
(ii)          the rate of interest at which such Revolving Lender is willing to
make each such CAF Advance.
 
The Administrative Agent shall advise the Borrower before 10:00 A.M. (New York
City time) on the proposed Borrowing Date of the contents of each such CAF
Advance Offer received by it.  If the Administrative Agent, in its capacity as a
Revolving Lender, shall elect, in its sole discretion, to make any such CAF
Advance Offer, it shall advise the Borrower of the contents of its CAF Advance
Offer before 9:15 A.M. (New York City time) on the proposed Borrowing Date.
 
- 33 -

--------------------------------------------------------------------------------

(d)          Before 11:30 A.M. (New York City time, or in the case of a CAF
Advance requested by a LIBO Rate CAF Advance Request for any non-Dollar
currency, London time) three Business Days before the proposed Borrowing Date
(in the case of CAF Advances requested by a LIBO Rate CAF Advance Request) and
before 10:30 A.M. (New York City time) on the proposed Borrowing Date (in the
case of CAF Advances requested by a Fixed Rate CAF Advance Request), the
Borrower, in its absolute discretion, shall:
 
(i)          cancel such CAF Advance Request by giving the Administrative Agent
telephone notice to that effect, or
 
(ii)          by giving telephone notice to the Administrative Agent
(immediately confirmed by delivery to the Administrative Agent of a CAF Advance
Confirmation by facsimile transmission) (A) subject to the provisions of
subsection 2.9(e), accept one or more of the offers made by any Revolving Lender
or Revolving Lenders pursuant to subsection 2.9(b) or subsection 2.9(c), as the
case may be, and (B) reject any remaining offers made by Revolving Lenders
pursuant to subsection 2.9(b) or subsection 2.9(c), as the case may be.
 
(e)          The Borrower’s acceptance of CAF Advances in response to any CAF
Advance Offer shall be subject to the following limitations:
 
(i)          the amount of CAF Advances accepted for each CAF Advance Maturity
Date specified by any Revolving Lender in its CAF Advance Offer shall not exceed
the maximum amount for such CAF Advance Maturity Date specified in such CAF
Advance Offer;
 
(ii)          the aggregate amount of CAF Advances accepted for all CAF Advance
Maturity Dates specified by any Revolving Lender in its CAF Advance Offer shall
not exceed the aggregate maximum amount specified in such CAF Advance Offer for
all such CAF Advance Maturity Dates;
 
(iii)          the Borrower may not accept offers for CAF Advances for any CAF
Advance Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and
 
(iv)          if the Borrower accepts any of such offers, it must accept offers
based solely upon pricing for each relevant CAF Advance Maturity Date and upon
no other criteria whatsoever, and if two or more Revolving Lenders submit offers
for any CAF Advance Maturity Date at identical pricing and the Borrower accepts
any of such offers but does not wish to (or, by reason of the limitations set
forth in subsection 2.8, cannot) borrow the total amount offered by such
Revolving Lenders with such identical pricing, the Borrower shall accept offers
from all of such Revolving Lenders in amounts allocated among them pro rata
according to the amounts offered by such Lenders (with appropriate rounding, in
the sole discretion of the Borrower, to assure that each accepted CAF Advance is
an integral multiple of $1,000,000 or, in the case of CAF Advances to be
denominated in a currency other than Dollars, an amount in such currency the
Dollar Equivalent of which is approximately equal to $1,000,000); provided that
if the number of Revolving Lenders that submit offers for any CAF Advance
Maturity Date at identical pricing is such that, after the Borrower accepts such
offers pro rata in accordance with the foregoing provisions of this paragraph,
the CAF Advance to be made by any such Revolving Lender would be less than
$5,000,000 (or, in the case of CAF Advances to be denominated in a currency
other than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000) principal amount, the number of such
Revolving Lenders shall be reduced by the Administrative Agent by lot until the
CAF Advances to be made by each such remaining Revolving Lender would be in a
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of CAF Advances to be denominated in a currency other
than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof).
 
- 34 -

--------------------------------------------------------------------------------

(f)           If the Borrower notifies the Administrative Agent that a CAF
Advance Request is cancelled pursuant to subsection 2.9(d)(i), the
Administrative Agent shall give prompt telephonic or written notice thereof to
the Revolving Lenders.
 
(g)          If the Borrower accepts pursuant to subsection 2.9(d)(ii) one or
more of the offers made by any Revolving Lender or Revolving Lenders, the
Administrative Agent promptly shall notify each Revolving Lender which has made
such an offer of (i) the aggregate amount of such CAF Advances to be made on
such Borrowing Date for each CAF Advance Maturity Date and (ii) the acceptance
or rejection of any offers to make such CAF Advances made by such Revolving
Lender.  Before 12:00 Noon (New York City time) on the Borrowing Date specified
in the applicable CAF Advance Request (in the case of CAF Advances denominated
in Dollars) and before the funding time for the relevant currency from time to
time specified by the Administrative Agent by notice to the Revolving Lenders
(in the case of CAF Advances denominated in any currency other than Dollars),
each Revolving Lender whose CAF Advance Offer has been accepted shall make
available to the Administrative Agent the amount of CAF Advances to be made by
such Revolving Lender, in immediately available funds, at the funding office for
the relevant currency specified from time to time by the Administrative Agent by
notice to the Revolving Lenders.  The Administrative Agent will make such funds
available to the Borrower as soon as practicable on such date at such office of
the Administrative Agent.  As soon as practicable after each Borrowing Date, the
Administrative Agent shall notify each Revolving Lender of the aggregate amount
of CAF Advances advanced on such Borrowing Date and the respective CAF Advance
Maturity Dates thereof.
 
2.10.      Repayment of CAF Advances.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent, for the account of each Revolving
Lender which has made a CAF Advance, on the applicable CAF Advance Maturity Date
the then unpaid principal amount of such CAF Advance.  The Borrower shall have
the right to prepay any principal amount of any CAF Advance only with the
consent of the Revolving Lender to which such CAF Advance is owed.  The Borrower
hereby further agrees to pay interest on the unpaid principal amount of each CAF
Advance from the Borrowing Date to the applicable CAF Advance Maturity Date at
the rate of interest specified in the CAF Advance Offer accepted by the Borrower
in connection with such CAF Advance (calculated on the basis of a 360-day year
for actual days elapsed), payable on each applicable CAF Advance Interest
Payment Date.
 
2.11.      Certain Restrictions with Respect to CAF Advances.  A CAF Advance
Request may request offers for CAF Advances to be made on not more than one
Borrowing Date and to mature on not more than three CAF Advance Maturity Dates. 
No CAF Advance Request may be submitted earlier than five Business Days after
submission of any other CAF Advance Request.
 
- 35 -

--------------------------------------------------------------------------------

2.12.      Multicurrency Commitments.  Subject to the terms and conditions
hereof, each Multicurrency Lender severally agrees to make revolving credit
loans (each, a “Multicurrency Loan”) in any Available Foreign Currency to the
Borrower from time to time during the Commitment Period so long as after giving
effect thereto (a) the Available Multicurrency Commitment of each Multicurrency
Lender is greater than or equal to zero, (b) the aggregate outstanding principal
amount of Multicurrency Loans, plus (i) the aggregate outstanding principal
amount of Local Currency Loans and (ii) the aggregate outstanding amount of L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars, does not exceed an amount the Dollar Equivalent of which is the
Multicurrency Sublimit and (c) the Aggregate Total Outstandings of all Lenders
do not exceed the Aggregate Revolving Credit Commitments.  During the Commitment
Period, the Borrower may use the Multicurrency Commitments by borrowing,
repaying the Multicurrency Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  Any Multicurrency Lender may
cause its Multicurrency Loans to be made by any branch, affiliate or
international banking facility of such Multicurrency Lender, provided, that such
Multicurrency Lender shall remain responsible for all of its obligations
hereunder and no additional taxes, costs or other burdens shall be imposed upon
the Borrower or the Administrative Agent as a result thereof.
 
2.13.      Repayment of Multicurrency Loans.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Multicurrency Lender the then unpaid principal amount of each Multicurrency
Loan of such Multicurrency Lender on the Termination Date and on such other
date(s) and in such other amounts as may be required from time to time pursuant
to this Agreement.  The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Multicurrency Loans advanced to it and from time
to time outstanding until payment thereof in full at the rates per annum, and on
the dates, set forth in subsection 3.4.
 
2.14.      Procedure for Multicurrency Borrowing.  The Borrower may request the
Multicurrency Lenders to make Multicurrency Loans during the Commitment Period
on any Business Day by delivering a Notice of Multicurrency Loan Borrowing. 
Each borrowing under the Multicurrency Commitments shall be in an amount in an
Available Foreign Currency the Dollar Equivalent of which is equal to at least
$1,000,000 (or, if the then Aggregate Available Multicurrency Commitments are
less than $1,000,000, such lesser amount).  Upon receipt of any such Notice of
Multicurrency Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof.  Not later than the funding
time, on the applicable Borrowing Date, for the relevant Available Foreign
Currency specified from time to time by the Administrative Agent by notice to
the Borrower and the Multicurrency Lenders each Multicurrency Lender shall make
an amount equal to its Multicurrency Commitment Percentage of the principal
amount of Multicurrency Loans requested to be made on such Borrowing Date
available to the Administrative Agent at the appropriate funding office for the
relevant Available Foreign Currency specified from time to time by the
Administrative Agent by notice to the Borrower and the Multicurrency Lenders in
the relevant Available Foreign Currency and in immediately available funds;
provided that, unless and until the Administrative Agent shall otherwise direct,
any Multicurrency Lender may provide funds in the then applicable Dollar
Equivalent (including an exchange fee and other normal and customary fees for
providing this service as determined by the Administrative Agent in its sole
discretion) thereof in lieu of the requested currency, so long as the
Multicurrency Lender has given reasonable notice to the Administrative Agent of
its desire and intent to so provide funds therefor promptly after (but in any
event within one hour of) its receipt of any such notice for a Multicurrency
Loan.  The amounts made available by each Multicurrency Lender will then be made
available to the Borrower at such funding office and in like funds as received
by the Administrative Agent; provided, in the case of Multicurrency Loans for
which any Lender has provided funds in Dollars, the Administrative Agent shall
provide such funds to the applicable Borrower in the requested currency.
 
- 36 -

--------------------------------------------------------------------------------

2.15.      Termination or Reduction of Multicurrency Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall give prompt notice thereof to each
Multicurrency Lender), to terminate the Multicurrency Commitments or, from time
to time, to reduce the amount of the Multicurrency Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
Available Multicurrency Commitment of any Multicurrency Lender would be less
than zero.  Any such reduction shall be in an amount equal to U.S. $1,000,000 or
a whole multiple of U.S. $100,000 in excess thereof and shall reduce permanently
the Multicurrency Commitments then in effect; provided further that such
notice delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
2.16.      Borrowings of Revolving Credit Loans and Refunding of Loans.
 
(a)          If on any Borrowing Date on which the Borrower has requested the
Multicurrency Lenders to make Multicurrency Loans (the “Requested Multicurrency
Loans”),
 
(i)          the aggregate principal amount of the Requested Multicurrency Loans
exceeds the Aggregate Available Multicurrency Commitments on such Borrowing Date
(before giving effect to the making and payment of any Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) and,
 
(ii)          the Dollar Equivalent of the amount of such excess is less than or
equal to the aggregate Available Revolving Credit Commitments of all
Non-Multicurrency Lenders (before giving effect to the making and payment of any
Loans pursuant to this subsection 2.16 on such Borrowing Date),
 
each Non-Multicurrency Lender shall make a Revolving Credit Loan to the Borrower
on such Borrowing Date, and the proceeds of such Revolving Credit Loans shall be
simultaneously applied to repay outstanding Revolving Credit Loans, Local
Currency Loans and/or Multicurrency Loans of the Multicurrency Lenders (as
directed by the Borrower) in each case in amounts such that, after giving effect
to (1) such borrowings and repayments and (2) the borrowing from the
Multicurrency Lenders of the Requested Multicurrency Loans, the Committed
Outstanding Percentage of each Lender will equal (as nearly as possible) its
Revolving Credit Commitment Percentage.  To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Revolving Credit Loans shall be made available by
each Non-Multicurrency Lender to the Administrative Agent at its office
specified in subsection 13.2 in Dollars and in immediately available funds and
the Administrative Agent shall apply the proceeds of such Revolving Credit Loans
toward repayment of outstanding Revolving Credit Loans, Multicurrency Loans
and/or Local Currency Loans of the Multicurrency Lenders (as directed by the
Borrower) and (y) concurrently with the repayment of such Loans on such
Borrowing Date, (I) the Multicurrency Lenders shall, in accordance with the
applicable provisions hereof, make the Requested Multicurrency Loans in an
aggregate amount equal to the amount so requested by the Borrower (but not in
any event greater than the Aggregate Available Multicurrency Commitments after
giving effect to the making of such repayment of any Loans on such Borrowing
Date) and (II) the Borrower shall pay to the Administrative Agent for the
account of the Lenders whose Loans to the Borrower are repaid on such Borrowing
Date pursuant to this subsection 2.16 all interest accrued on the amounts repaid
to the date of repayment, together with any amounts payable pursuant to
subsection 3.11 in connection with such repayment.
 
- 37 -

--------------------------------------------------------------------------------

(b)          Subject to the limitations on borrowings contained in a given Local
Currency Facility, if on any Borrowing Date on which a Foreign Subsidiary
Borrower has requested Local Currency Lenders to make Local Currency Loans (the
“Requested Local Currency Loans”) under a Local Currency Facility to which such
Foreign Subsidiary Borrower and Local Currency Lenders are parties, (i) the
aggregate principal amount of the Requested Local Currency Loans (A) exceeds the
aggregate available amount of the commitments of such Local Currency Lenders
under such Local Currency Facility on such Borrowing Date (before giving effect
to the making and payment of any Revolving Credit Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) or (B) together with
the aggregate then outstanding principal amount of Multicurrency Loans and the
aggregate outstanding amount of L/C Obligations attributable to Letters of
Credit denominated in any currency other than Dollars, would exceed an amount of
which the Dollar Equivalent is the Multicurrency Sublimit, (ii) after giving
effect to the Requested Local Currency Loans, the Dollar Equivalent of the
aggregate outstanding principal amount of Local Currency Loans of such Foreign
Subsidiary Borrower will be less than or equal to the aggregate commitments of
such Local Currency Lenders under such Local Currency Facility and (iii) the
Dollar Equivalent of the amount of the excess described in clause (i) above is
less than or equal to the Aggregate Available Revolving Credit Commitments of
all Revolving Lenders other than such Local Currency Lenders (before giving
effect to the making and payment of any Revolving Credit Loans pursuant to this
subsection 2.16 on such Borrowing Date), each such other Revolving Lender shall
make a Revolving Credit Loan to the Borrower, on such Borrowing Date, and the
proceeds of such Revolving Credit Loans shall be simultaneously applied to repay
outstanding Revolving Credit Loans, Multicurrency Loans and/or Local Currency
Loans of such Local Currency Lenders (as directed by the Borrower) in each case
in amounts such that, after giving effect to (1) such borrowings and repayments
and (2) the borrowing from such Local Currency Lenders of the Requested Local
Currency Loans, the Committed Outstandings Percentage of each Lender will equal
(as nearly as possible) its Revolving Credit Commitment Percentage and the
Dollar Equivalent of the aggregate outstanding principal amount of Multicurrency
Loans and Local Currency Loans will not exceed the Multicurrency Sublimit.  To
effect such borrowings and repayments, (x) not later than 12:00 Noon, New York
City time, on such Borrowing Date, the proceeds of such Revolving Credit Loans
shall be made available by each such other Revolving Lender to the
Administrative Agent at its office specified in subsection 13.2 in Dollars and
in immediately available funds and the Administrative Agent shall apply the
proceeds of such Revolving Credit Loans toward the repayment of outstanding
Revolving Credit Loans, Multicurrency Loans and/or Local Currency Loans of such
Local Currency Lenders (as directed by the Borrower) and (y) concurrently with
the repayment of such Revolving Credit Loans on such Borrowing Date, (I) such
Local Currency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Local Currency Loans in an aggregate amount equal to
the amount so requested by such Foreign Subsidiary Borrower and (II) the
relevant Foreign Subsidiary Borrower shall pay to the Administrative Agent for
the account of the Revolving Lenders whose Loans to such Foreign Subsidiary
Borrower are repaid on such Borrowing Date pursuant to this subsection 2.16 all
interest accrued on the amounts repaid to the date of repayment, together with
any amounts payable pursuant to subsection 3.11 in connection with such
repayment.
 
 
- 38 -

--------------------------------------------------------------------------------

(c)          If any borrowing of Revolving Credit Loans is required pursuant to
this subsection 2.16, the Borrower shall notify the Administrative Agent in the
manner provided for Revolving Credit Loans in subsection 2.2, except that the
minimum borrowing amounts set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Revolving
Credit Loans required to be made pursuant to this subsection 2.16.
 
2.17.      Increase of Revolving Credit Commitments.  The Borrower shall have
the right to increase the Revolving Credit Commitments from time to time in an
aggregate principal amount not to exceed $500,000,000 upon prior notice to the
Administrative Agent and pursuant to procedures established by the
Administrative Agent and acceptable to the Borrower.  Each such increase (each,
an “Additional Revolving Credit Commitment”) shall be in a principal amount of
at least $25,000,000, and no such increase shall become effective (i) if a
Default or Event of Default then exists or would exist immediately after giving
effect thereto and (ii) unless all representations and warranties made by the
Borrower required to be made pursuant to subsection 7.2 in this Agreement and
the other Loan Documents are true in all material respects (to the extent not
qualified by materiality standards and, if qualified by materiality standards,
are true in all respects) as of the date of such increase.  Each bank or other
financial institution (other than an existing Lender or Lender Affiliate
providing any Additional Revolving Credit Commitments) shall be reasonably
acceptable to the Administrative Agent and the Borrower and shall be a “Lender”
for all purposes under this Agreement.  No Lender shall have any obligation to
provide any such Additional Revolving Credit Commitments unless and until it
shall expressly agree under the applicable procedures to do so, at which time
such Lender shall be deemed to have made an Additional Revolving Credit
Commitment.  The Lenders agree that this Agreement and the other Loan Documents
may be amended from time to time with the consent of the Administrative Agent
and the Borrower to reflect such Additional Revolving Credit Commitments in
connection with this subsection 2.17.
 
2.18.      Cash Collateral.
 
(a)          At any time that (i) there shall exist a Defaulting Lender and (ii)
the Rating provided by (x) S&P is less than BBB or (y) Moody’s is less than
Baa2, within twenty Business Days after receipt of the written request of the
Administrative Agent or the Issuing Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to subsection 2.19(a)(iv) and any Cash
Collateral provided by the Defaulting Lender); provided however, notwithstanding
the foregoing, in lieu of providing Cash Collateral to cover all or a portion of
the Fronting Exposure, at any time within twenty Business Days after the receipt
of written request of the Administrative Agent or the Issuing Lender, the
Borrower (but only to the extent necessary to cover Fronting Exposure which is
not covered by Cash Collateral) (i) may request that all or a portion of the
Revolving Credit Commitments of such Defaulting Lender be re-allocated to
another Lender or Lenders (as acceptable to each Lender in its sole discretion)
or (ii) shall have the option to exercise its right to increase the Revolving
Credit Commitments under subsection 2.17 by obtaining Additional Revolving
Credit Commitments from one or more financial institutions (which may be a
Lender) in an amount to cover all or a portion of the Fronting Exposure;
provided further that the only limitation applicable to such exercise shall be
that the aggregate amount of such increases pursuant to Section 2.17 shall not
exceed $500,000,000.
 
- 39 -

--------------------------------------------------------------------------------

(b)          All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent.  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to subsection 2.18(c).  If at any
time the Administrative Agent reasonably determines that Cash Collateral is
subject to any right or claim of any Person that is prior to the claim of the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this subsection 2.18,
subsection 5.1 or 2.19 or Section 10 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
 
(d)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with subsection 13.6)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf the Borrower shall
not be released during the continuance of an Event of Default (and following
application as provided in this subsection 2.18 may be otherwise applied in
accordance with Section 10), and (y) the Person providing Cash Collateral and
the Issuing Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support Fronting Exposure or other obligations with
respect to requested but unfunded extensions of credit.
 
- 40 -

--------------------------------------------------------------------------------

2.19.      Defaulting Lenders.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)          That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in subsection 13.1.
 
(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 13.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Issuing Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts owing to the Lenders or the Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Obligations were made at a time
when the conditions set forth in subsection 7.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection 2.19(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
 
- 41 -

--------------------------------------------------------------------------------

(iii)          That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to subsection 2.5(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Dollar Equivalent of the principal amount of the Loans funded by it and (2) its
Revolving Credit Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to subsection 2.14,
2.19(a)(ii) or 5.1, as applicable (and the Borrower shall (A) be required to pay
to the Issuing Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit fees as provided in subsection 5.3(a).
 
(iv)          During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
subsections 5.1 and 5.4(a), the “Revolving Credit Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender minus
(2) the Dollar Equivalent of the principal amount of the Loans of that Lender.
 
(b)          If the Borrower, the Administrative Agent and the Issuing Lender
agree in writing that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Revolving Lenders in accordance
with their Revolving Credit Commitment Percentages (without giving effect to
subsection 2.19(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
- 42 -

--------------------------------------------------------------------------------

(c)          If any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Defaulting Lender and the
Administrative Agent, require such Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, subsection 13.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in subsection 13.6;
 
(ii)          such Defaulting Lender shall have received payment of an amount
equal to 100% of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under subsection 3.11) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(iii)          such assignment does not conflict with applicable laws; and
 
(iv)          such Defaulting Lender shall not be required to sign and deliver
any assignment form in order for such assignment to become effective.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
2.20.      Extension of Termination Date.
 
(a)          The Borrower may, by sending an Extension Request to the
Administrative Agent (in which case the Administrative Agent shall promptly
deliver a copy to each of the Lenders), at least one year in advance of the
Termination Date in effect at such time (including at any time prior thereto on
or after any anniversary of the Closing Date), request that the Lenders extend
such Termination Date then in effect to the first anniversary of the Termination
Date then in effect.  Each Lender, acting in its sole discretion, shall, by
notice to the Administrative Agent given not later than the date that is the
20th day after the date of the Extension Request, or if such day is not a
Business Day, the immediately following Business Day (the “Response Date”)
advise the Administrative Agent in writing whether or not such Lender agrees to
such extension (each Lender that so advises the Administrative Agent that it
will not extend the Termination Date, being referred to herein as a
“Non-extending Lender”); provided that any Lender that does not advise the
Administrative Agent by the Response Date and any Defaulting Lender shall be
deemed to be a Non-extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to agree.
 
(b)          (i)  If, on the Response Date, Lenders holding Revolving Credit
Commitments that aggregate 50% or more of the total Revolving Credit Commitments
shall not have agreed to extend the Termination Date, then such Termination Date
shall not be so extended and the outstanding principal balance of all Loans and
other amounts payable hereunder shall be payable on such Termination Date.
 
- 43 -

--------------------------------------------------------------------------------

(ii)          If (and only if), on the Response Date, Lenders holding Revolving
Credit Commitments that aggregate more than 50% of the total Revolving Credit
Commitments shall have agreed to extend the Termination Date, then the
Termination Date that shall so have agreed shall be the first anniversary of the
current Termination Date (subject to satisfaction of the conditions set forth in
subsection 2.20(d)).  In the event of such extension, the Revolving Credit
Commitment of each Non-extending Lender shall terminate on the Termination Date
in effect prior to such extension, all Loans and other amounts payable hereunder
to such Non-extending Lenders shall become due and payable on such Termination
Date and the total Revolving Credit Commitments of the Lenders hereunder shall
be reduced by the Revolving Credit Commitments of the Non-extending Lenders so
terminated on such Termination Date.
 
(c)          In the event that the conditions of clause (ii) of paragraph (b)
above have been satisfied, the Borrower shall have the right on or before the
Termination Date in effect prior to the requested extension, at its own expense,
to require any Non-extending Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in subsection 13.6)
all its interests, rights and obligations under this Agreement to one or more
banks or other financial institutions identified to the Non-extending Lender,
which may include any Lender (each an “Additional Lender”), provided that
(w) such Additional Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent, the Issuing Lender and the Borrower
(such approvals not to be unreasonably withheld), (x) such assignment shall
become effective as of a date specified by the Borrower (which shall not be
later than the Termination Date in effect prior to the requested extension);
(y) the Additional Lender shall pay to such Non-extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account or owed to it hereunder and (z) such
Non-extending Lender shall not be required to sign and deliver any assignment
form in order for such assignment to become effective.
 
(d)          As a condition precedent to each such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Termination Date then in effect signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 6 (including subsections
6.13 and 6.14) and the other Loan Documents are true and correct on and as of
the Termination Date, and except that for purposes of this subsection 2.20, the
representations and warranties contained in subsection 6.1 shall be deemed to
refer to the most recent statements furnished pursuant to paragraphs (a) and
(b), respectively, of subsection 8.1, and (B) no Default or Event of Default
exists. In addition, no such extension of the Revolving Credit Facility shall be
effective if on the Termination Date then in effect, the Aggregate Total
Outstandings would exceed the Revolving Credit Commitments then being extended.
 
SECTION 3

CERTAIN PROVISIONS APPLICABLE TO THE LOANS
 
3.1.        Optional and Mandatory Prepayments.
 
(a)          The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty (other than any amounts
payable pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans
and is made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each; provided further that
such notice delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein.  Partial prepayments of Loans
shall be in an aggregate principal amount of at least $1,000,000 or an integral
multiple of $100,000 in excess thereof.
 
- 44 -

--------------------------------------------------------------------------------

(b)          The Borrower may at any time and from time to time prepay, without
premium or penalty (other than any amounts payable pursuant to subsection 3.11
if such prepayment is of Multicurrency Loans and is made on a day other than the
last day of the Interest Period with respect thereto), the Multicurrency Loans,
in whole or in part, upon at least three Business Days’ irrevocable notice to
the Administrative Agent specifying the date and amount of prepayment;
provided further that such notice delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Upon the receipt of any such notice, the
Administrative Agent shall promptly notify each Multicurrency Lender thereof. 
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein.  Partial prepayments of Multicurrency
Loans shall be in an aggregate principal amount the Dollar Equivalent of which
is at least $1,000,000 or an integral multiple of $100,000 in excess thereof.
 
(c)          If at any time during the Commitment Period, for any reason the
Aggregate Total Outstandings of all Lenders exceed the Aggregate Revolving
Credit Commitments then in effect, the Borrower shall, without notice or demand,
immediately prepay the Revolving Credit Loans and/or the Multicurrency Loans in
amounts such that the sum of (A) the aggregate principal amount of the Revolving
Credit Loans so prepaid and (B) the Dollar Equivalent of the aggregate principal
amount of the Multicurrency Loans so prepaid, equals or exceeds the amount of
such excess.
 
(i)          If, at any time during the Commitment Period, for any reason either
(1) the Aggregate Total Outstandings of all Multicurrency Lenders exceed the
Aggregate Revolving Credit Commitments of the Multicurrency Lenders by 5% or
more, (2) the Aggregate Multicurrency Outstandings exceed the aggregate
Multicurrency Commitments by 5% or more, (3) the sum of the Aggregate
Multicurrency Outstandings plus the Dollar Equivalent of (x) the aggregate
outstanding principal amount of Local Currency Loans and (y) the aggregate
outstanding amount of L/C Obligations attributable to Letters of Credit
denominated in currencies other than Dollars, exceeds the aggregate
Multicurrency Commitments by 5% or more or (4) the Dollar Equivalent of all L/C
Obligations attributable to Letters of Credit denominated in currencies other
than Dollars exceeds, in the aggregate, the Multicurrency Sublimit by 5% or
more, the Borrower shall, without notice or demand, immediately prepay the
Revolving Credit Loans and/or the Multicurrency Loans and/or Local Currency
Loans and/or cash collateralize the L/C Obligations in amounts such that any
such excess is eliminated.
 
- 45 -

--------------------------------------------------------------------------------

(ii)          Each prepayment of Loans pursuant to this subsection 3.1(c) shall
be accompanied by any amounts payable under subsection 3.11 in connection with
such prepayment.
 
(iii)          Notwithstanding the foregoing, mandatory prepayments of Revolving
Credit Loans or Multicurrency Loans that would otherwise be required pursuant to
this subsection 3.1(c) solely as a result of fluctuations in Exchange Rates from
time to time shall only be required to be made pursuant to this subsection
3.1(c) on the last Business Day of each month on the basis of the Exchange Rate
in effect on such Business Day.
 
3.2.        Conversion and Continuation Options.
 
(a)          The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent at least two Business
Days’ prior irrevocable notice of such election.  The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election.  Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period therefor.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.  All
or any part of outstanding Eurodollar Loans and ABR Loans may be converted as
provided herein, provided that (i) no Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Lenders have determined that such a
conversion is not appropriate and (ii) no Loan may be converted into a
Eurodollar Loan after the date that is one month prior to the Termination Date. 
No Multicurrency Loan or CAF Advance may be converted into or continued as a
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.
 
(b)          Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.
 
(c)          Any Multicurrency Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving a Notice of Multicurrency Loan Continuation, provided, that if
the Borrower shall fail to give such Notice of Multicurrency Loan Continuation
by the deadline specified therefor in Schedule II, such Multicurrency Loans
shall automatically be continued for an Interest Period of one month.
 
- 46 -

--------------------------------------------------------------------------------

3.3.        Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Revolving Credit Loans and Multicurrency Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Eurodollar Loans comprising
each Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (ii) the aggregate principal amount of the
Multicurrency Loans comprising each Multicurrency Tranche shall be in an amount
the Dollar Equivalent of which is at least $5,000,000.  In no event shall there
be more than seven Tranches outstanding at any time.
 
3.4.        Interest Rates and Payment Dates.
 
(a)          Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.
 
(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)          Each Multicurrency Loan shall bear interest at a rate per annum
equal to the Eurocurrency Rate plus the Applicable Margin in effect on the day
such Multicurrency Loan is made.
 
(d)          Each CAF Advance shall bear interest at the rate determined in
accordance with subsection 2.9.
 
(e)          If all or a portion of (i) any principal of any Loan, (ii) any
interest payable thereon, (iii) any facility fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and/or any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, facility fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
facility fee or other amount is paid in full (as well after as before judgment).
 
(f)          Interest pursuant to this subsection shall be payable in arrears on
each Interest Payment Date or CAF Advance Interest Payment Date, as the case may
be, provided that interest accruing pursuant to paragraph (e) of this subsection
shall be payable from time to time on demand.
 
3.5.        Computation of Interest and Fees.
 
(a)          All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest computed by reference to the ABR when
it is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and (ii) interest computed with respect to
Loans denominated in Australian Dollar, Canadian Dollar and Pounds Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable ABR or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of each determination of a
Eurocurrency Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
- 47 -

--------------------------------------------------------------------------------

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of either of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to subsections 3.4(a), (b) or (d).
 
3.6.        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b)          the Administrative Agent shall have received notice from the
Majority Lenders or the Majority Multicurrency Lenders, as the case may be, that
the Eurocurrency Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (w) any Eurodollar Loans or Multicurrency
Loans, as the case may be, requested to be made on the first day of such
Interest Period shall be made as ABR Loans, provided, that, notwithstanding the
provisions of subsection 2.2 or 2.14, the Borrower may cancel the request for
such Eurodollar Loan or Multicurrency Loan, as the case may be, by written
notice to the Administrative Agent one Business Day prior to the first day of
such Interest Period and the Borrower shall not be subject to any liability
pursuant to subsection 3.11 with respect to such cancelled request, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Loans shall be continued as ABR Loans, (y) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to ABR Loans and (z) any Multicurrency Loans to which such Interest Period
relates shall be repaid on the first day of such Interest Period.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans or Multicurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans.
 
3.7.        Pro Rata Treatment and Payments.
 
(a)          Each payment of principal and interest in respect of any optional
prepayment of Revolving Credit Loans or Multicurrency Loans shall be made
pro rata according to the amounts then due and owing to the respective Revolving
Lender or Multicurrency Lender, as the case may be.
 
- 48 -

--------------------------------------------------------------------------------

(b)          Except as provided in subsection 2.16, each borrowing by the
Borrower of Revolving Credit Loans from the Revolving Lenders hereunder shall be
made pro rata according to the Funding Commitment Percentages of the Revolving
Lenders in effect on the date of such borrowing.  Each payment by the Borrower
on account of any facility fee hereunder and any reduction of the Revolving
Credit Commitments of the Revolving Lenders shall be allocated by the
Administrative Agent among the Revolving Lenders pro rata according to the
Revolving Credit Commitment Percentages of the Lenders.  Except as provided in
subsection 2.16, each payment (including each prepayment) by the Borrower on
account of principal on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then due and owing to the Revolving Lenders.  Each payment by the
Borrower of interest in respect of the Revolving Credit Loans shall be applied
to the amounts of such obligations owing to the Revolving Lenders pro rata
according to the respective amounts then due and owing to the Revolving
Lenders.  All payments (including prepayments) to be made by the Borrower
hereunder in respect of amounts denominated in Dollars, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Administrative Agent’s office specified in subsection 13.2, in
Dollars and in immediately available funds.   The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received.  If any payment hereunder (other than payments on the
Eurodollar Loans or Multicurrency Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  If any payment on
a Eurodollar Loan or a Multicurrency Loan becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
(c)          Each borrowing of Multicurrency Loans by the Borrower shall be
made, and any reduction of the Multicurrency Commitments shall be allocated by
the Administrative Agent, pro rata according to the Multicurrency Commitment
Percentages of the Multicurrency Lenders.  Each payment (including each
prepayment) by the Borrower on account of principal on Multicurrency Loans shall
be allocated by the Administrative Agent pro rata according to the respective
principal amounts of the Multicurrency Loans then due and owing by the Borrower
to each Multicurrency Lender.  Each payment by the Borrower of interest in
respect of the Multicurrency Loans shall be allocated by the Administrative
Agent to the amounts of such obligations owing to the Multicurrency Lenders
pro rata according to the respective amounts then due and owing to the
Multicurrency Lenders.  All payments (including prepayments) to be made by the
Borrower on account of Multicurrency Loans hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made at or before the payment time for the currency of
such Multicurrency Loan prior to 3:00 PM (in the local time of the Borrower), on
the due date thereof to the Administrative Agent, for the account of the
Multicurrency Lenders, at the payment office for the currency of such
Multicurrency Loan from time to time specified by the Administrative Agent by
notice to the Multicurrency Lenders and the Borrower, in the currency of such
Multicurrency Loan and in immediately available funds.  The Administrative Agent
shall distribute such payments to the Multicurrency Lenders entitled to receive
the same promptly upon receipt in like funds as received; provided that the
Administrative Agent will provide funds in the then applicable Dollar Equivalent
thereof (including an exchange fee and other normal and customary fees for
providing this service as determined by the Administrative Agent in its sole
discretion) to those Multicurrency Lenders that had funded the Revolving Credit
Loans with the Dollar Equivalent as provided in subsection 2.14.
 
- 49 -

--------------------------------------------------------------------------------

(d)          Notwithstanding the foregoing, payments and Commitment reductions
may be made on a non pro rata basis under this Agreement in order to give effect
to subsection 2.19 and 2.20.
 
(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to (i) the daily average NYFRB Rate (in the
case of a borrowing of Revolving Credit Loans or CAF Advances denominated in
Dollars) and (ii) the Administrative Agent’s reasonable estimate of its average
daily cost of funds (in the case of a borrowing of Multicurrency Loans or CAF
Advances denominated in a currency other than Dollars), in each case for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon equal to (i)
the rate per annum applicable to ABR Loans hereunder (in the case of a borrowing
of Revolving Credit Loans or CAF Advances or CAF Advances denominated in
Dollars) and (ii) the Administrative Agent’s reasonable estimate of its average
daily cost of funds plus the Applicable Margin applicable to Multicurrency Loans
(in the case of a borrowing of Multicurrency Loans or CAF Advances denominated
in a currency other than Dollars), on demand, from the Borrower.
 
3.8.        Illegality.  Notwithstanding any other provision herein, if after
the date hereof the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof shall make it unlawful for any Lender
to make or maintain Eurodollar Loans or Multicurrency Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans or Multicurrency Loans, continue Eurodollar Loans or Multicurrency Loans
as such and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled,
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and (c) such Lender’s Multicurrency Loans shall be
prepaid on the last day of the then current Interest Period with respect
thereto.  If any such conversion of a Eurodollar Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to subsection 3.11.
 
- 50 -

--------------------------------------------------------------------------------

3.9.        Requirements of Law.
 
(a)          If, due to either (i) the introduction of or any change in any law
or regulation or in the interpretation or administration of any law or
regulation by any Governmental Authority charged with the interpretation or
administration thereof or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority that would be complied with
generally by similarly situated banks or lenders acting reasonably (whether or
not having the force of law and for the avoidance of doubt, including any
changes resulting from requests, rules, guidelines or directives concerning
capital adequacy issued after the date hereof in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or promulgated after the date
hereof by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining Eurodollar Loans, Multicurrency Loans or LIBO Rate CAF Advances
or issuing or participating in Letters of Credit (except any reserve or other
requirement contemplated by Section 3.9(b) or (c) other than as set forth below)
by an amount deemed by such Lender to be material (except, for the avoidance of
doubt, for Non-Excluded Taxes indemnified under Section 3.10 and Excluded
Taxes), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
 
(b)          If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy issued after the date hereof in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated after
the date hereof by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III),
there shall be any increase in the amount of capital required or expected to be
maintained by any Lender or any corporation controlling such Lender and the
amount of such capital is increased by or based upon the existence of such
Lender’s Loans or commitment to extend credit and other commitments of this type
by an amount deemed by such Lender to be material, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s Loans or commitment to extend credit
hereunder.  A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error.  Such
certificate shall be in reasonable detail and shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.
 
- 51 -

--------------------------------------------------------------------------------

(c)          For purposes of the foregoing paragraphs (a) and (b), the
amendments to 12 C.F.R. Part 327 set forth in the final rule attached to the
Federal Deposit Insurance Corporation Financial Institution Letter FIL-8-2011,
dated February 9, 2011, shall be deemed to have been introduced and adopted
after the date of this Agreement.
 
3.10.      Taxes.
 
(a)          All payments made by the Borrower under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes excluding (i) all net income Taxes, franchise Taxes or other
Taxes, including branch profits Taxes, in each case imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document),
(ii) in the case of a Lender other than an assignee pursuant to a request by a
Borrower under subsection 3.12, any U.S. federal withholding Tax that is imposed
under a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to this Section, (iii)
any withholding Tax imposed as a result of a Lender failing to comply with
subsection 3.10(c) and (iv) any U.S. federal Taxes that are imposed by reason of
FATCA (Taxes in clauses (i) to (iv) being “Excluded Taxes”).  If any Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any Loan Document as determined in good faith by
the applicable withholding agent, (x) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (y) if such Taxes
are non-excluded Taxes (“Non-Excluded Taxes”) the amounts so payable by the
Borrower to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in such Loan Document as if
such withholding or deduction had not been made.  Whenever any Taxes are payable
by the Borrower pursuant to this Section, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof or other
evidence of such payment satisfactory to the Administrative Agent (in its
reasonable discretion).  If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes that may become payable by the Administrative Agent or
any Lender as a result of any such failure.  The agreements in this subsection
shall survive the termination of this Agreement and each other Loan Document and
the payment of the Loans and all other amounts payable hereunder and thereunder.
 
- 52 -

--------------------------------------------------------------------------------

(b)          The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 20 days after demand therefor, for the full amount
of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or willful misconduct of the person seeking
indemnification.
 
(c)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.10(c)(A), (B) and (D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
   Without limiting the generality of the foregoing, in the event the Borrower
is a U.S. Person,
 
(i)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
- 53 -

--------------------------------------------------------------------------------

(ii)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 

(A)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(B)
executed originals of IRS Form W-8ECI;

 

(C)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(D)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

 
- 54 -

--------------------------------------------------------------------------------

(iii)          any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(iv)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
 
(d)          If the Borrower pays any additional amounts or makes an indemnity
payment under this subsection 3.10 to any Lender or the Administrative Agent,
and such Lender or the Administrative Agent determines in its sole discretion
exercised in good faith that it has actually received in connection therewith
any refund of the underlying Non-Excluded Taxes, such Lender or the
Administrative Agent shall pay to the Borrower an amount equal to such refund
which was obtained by such Lender or Administrative Agent (but only to the
extent of indemnity payments made, or Additional Amounts paid by the Borrower
under this subsection 3.10 with respect to the Non-Excluded Taxes giving rise to
such refund) net of all reasonable out-of-pocket expenses of the Lender or the
Administrative Agent with respect to such refund, and without interest (other
than any interest paid by the relevant taxation authority); provided, however,
that the Borrower, upon the request of the Lender or the Administrative Agent,
agrees to repay the amount paid over to the Borrower to any Lender or the
Administrative Agent in the event any Lender or the Administrative Agent is
required to repay such refund, plus interest and penalties (excluding interest
and penalties attributable to the negligence or willful misconduct of such
Lender or the Administrative Agent).  This paragraph shall not be construed to
require any Lender or the Administrative Agent to disclose any confidential
information to the Borrower or any other Person (including its Tax returns).
 
- 55 -

--------------------------------------------------------------------------------

(e)          Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto (but only to the extent not already paid by
the Borrower), as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
3.10(e).
 
3.11.      Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans, Local Currency Loans,
Multicurrency Loans or CAF Advances after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower or any Foreign Subsidiary Borrower in making any
prepayment after the Borrower or such Foreign Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or any other
Loan Document or (c) the making of a prepayment of Eurodollar Loans, Local
Currency Loans, Multicurrency Loans or CAF Advances or the conversion of
Eurodollar Loans to ABR Loans on a day which is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) or, in the case of CAF Advances, the applicable CAF
Advance Maturity Date (or proposed CAF Advance Maturity Date), in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin or any positive margin applicable to CAF Advances
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  This covenant shall survive the
termination of this Agreement and each other Loan Document and the payment of
the Loans and all other amounts payable hereunder and thereunder.
 
3.12.      Change of Lending Office; Removal of Lender.  Each Lender agrees that
if it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 13.6(c) and
13.19, to one or more Assignees designated by the Borrower all, but not less
than all, of such Lender’s rights and obligations hereunder (other than rights
in respect of such Lender’s outstanding CAF Advance), without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each Loan (other than a CAF Advance) then owing
to such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid facility fees and utilization fees owing thereto and, in addition, all
additional costs and reimbursements, expense reimbursements and indemnities, if
any, owing in respect of such Lender’s Commitment hereunder at such time
(including any amount that would be payable under subsection 3.11 if such
assignment were, instead, a prepayment in full of all amounts owing to such
Lender) shall be paid to such Lender.
 
- 56 -

--------------------------------------------------------------------------------

3.13.      Evidence of Debt.
 
(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(b)          The Administrative Agent shall maintain the Register pursuant to
subsection 13.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) in the case of Revolving Credit Loans, the amount of each Revolving
Credit Loan made hereunder, the Type thereof and each Interest Period applicable
thereto, (ii) in the case of Multicurrency Loans, the amount and currency of
each Multicurrency Loans and each Interest Period applicable thereto, (iii) in
the case of CAF Advances, the amount and currency of each CAF Advance made
hereunder, the CAF Advance Maturity Date thereof, the interest rate applicable
thereto and each CAF Advance Interest Payment Date applicable thereto, (iv) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (v) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
 
(c)          The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)          The Borrower agrees that, upon the request to the Administrative
Agent by any Revolving Lender, the Borrower will execute and deliver to such
Revolving Lender a promissory note of the Borrower evidencing the Revolving
Credit Loans of such Revolving Lender, substantially in the form of Exhibit A
with appropriate insertions as to date and principal amount (a “Revolving Credit
Note”).
 
(e)          The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the CAF Advances of such Lender,
substantially in the form of Exhibit B with appropriate insertions (a “CAF
Advance Note”).
 
- 57 -

--------------------------------------------------------------------------------

(f)          The Borrower agrees that, upon the request to the Administrative
Agent by any Multicurrency Lender, the Borrower will execute and deliver to such
Multicurrency Lender a promissory note of the Borrower evidencing the
Multicurrency Loans of such Multicurrency Lender, substantially in the form of
Exhibit L with appropriate insertions as to date and principal amount (a
“Multicurrency Note”).
 
SECTION 4

LOCAL CURRENCY FACILITIES
 
4.1.        Terms of Local Currency Facilities.
 
(a)          Subject to the provisions of this Section 4, the Borrower may in
its discretion from time to time designate any Subsidiary of the Borrower
organized under the laws of any jurisdiction outside the United States as a
“Foreign Subsidiary Borrower” and any Qualified Credit Facility to which such
Foreign Subsidiary Borrower and any one or more Lenders (or its Affiliates,
agencies or branches) is a party as a “Local Currency Facility”, with the
consent of the Administrative Agent and each such Lender in its sole discretion,
by delivering a Local Currency Facility Addendum to the Administrative Agent and
the Lenders (through the Administrative Agent) executed by the Borrower, each
such Foreign Subsidiary Borrower and each such Lender, provided, that on the
effective date of such designation no Default or Event of Default shall have
occurred and be continuing.  Concurrently with the delivery of a Local Currency
Facility Addendum, the Borrower or the relevant Foreign Subsidiary Borrower
shall furnish to the Administrative Agent copies of all documentation executed
and delivered by such Foreign Subsidiary Borrower in connection therewith,
together with, if applicable, an English translation thereof.  Except as
otherwise provided in this Section 4 or in the definition of “Qualified Credit
Facility” in subsection 1.1, the terms and conditions of each Local Currency
Facility shall be determined by mutual agreement of the relevant Foreign
Subsidiary Borrower(s), Local Currency Lender(s) and the Administrative Agent. 
The documentation governing each Local Currency Facility shall (i) contain an
express acknowledgement that such Local Currency Facility shall be subject to
the provisions of this Section 4, (ii) if more than one Lender is a party
thereto, designate a Local Currency Facility Agent for such Local Currency
Facility and (iii) include an opinion of counsel reasonably satisfactory to the
Administrative Agent from the jurisdiction in which such Local Currency Facility
is established that the documentation governing such Local Currency Facility is
enforceable in accordance with its terms.  Each of the Borrower and, by agreeing
to any Local Currency Facility designation as contemplated hereby, each relevant
Local Currency Lender (if any) party thereto which is an Affiliate, branch or
agency of a Lender, acknowledges and agrees that each reference in this
Agreement to any Lender shall, to the extent applicable, be deemed to be a
reference to such Local Currency Lender.  In the event of any inconsistency
between the terms of this Agreement and the terms of any Local Currency
Facility, the terms of this Agreement shall prevail.
 
(b)          The documentation governing each Local Currency Facility shall set
forth (i) the maximum amount (expressed in Dollars) available to be borrowed
from all Local Currency Lenders under such Local Currency Facility (as the same
may be reduced from time to time, a “Local Currency Facility Maximum Borrowing
Amount”) and (ii) with respect to each Local Currency Lender party to such Local
Currency Facility, the maximum amount (expressed in Dollars) available to be
borrowed from such Local Currency Lender thereunder (as the same may be reduced
from time to time, a “Local Currency Lender Maximum Borrowing Amount”).
 
- 58 -

--------------------------------------------------------------------------------

(c)          Except as otherwise required by applicable law, in no event shall
the Local Currency Lenders party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Termination
Date, except, in each case, in connection with an acceleration of the Loans or a
termination of the Commitments pursuant to Section 10 hereof, provided, that
nothing in this paragraph (c) shall be deemed to require any Local Currency
Lender to make a Local Currency Loan if the applicable conditions precedent to
the making of such Local Currency Loan set forth in the documentation governing
the relevant Local Currency Facility have not been satisfied.  No Local Currency
Loan may be made under a Local Currency Facility if (i) after giving effect
thereto, the conditions precedent in subsection 7.2 hereof would not be
satisfied or (ii) after giving effect to the making of such Local Currency Loan
and the simultaneous application of the proceeds thereof, (A) the Aggregate
Total Outstandings of all Lenders at any time exceeds the Aggregate Revolving
Credit Commitments or (B) the Dollar Equivalent of the aggregate outstanding
principal amount of Multicurrency Loans, Local Currency Loans and L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars would exceed the Multicurrency Sublimit.
 
(d)          The relevant Foreign Subsidiary Borrower shall furnish to the
Administrative Agent copies of any amendment, supplement or other modification
(including any change in commitment amounts or in the Local Currency Lenders
participating in any Local Currency Facility) to the terms of any Local Currency
Facility promptly after the effectiveness thereof (together with, if applicable,
an English translation thereof).  If any such amendment, supplement or other
modification to a Local Currency Facility shall (i) add a Local Currency Lender
as a Local Currency Lender thereunder or (ii) change the Local Currency Facility
Maximum Borrowing Amount or any Local Currency Lender Maximum Borrowing Amount
with respect thereto, the Borrower shall promptly furnish an appropriately
revised Local Currency Facility Addendum, executed by the Borrower, the relevant
Foreign Subsidiary Borrower and the affected Local Currency Lenders (or any
agent acting on their behalf), to the Administrative Agent and the Lenders
(through the Administrative Agent).
 
(e)          The Borrower may terminate its designation of a facility as a Local
Currency Facility, with the consent of each Local Currency Lender party thereto
in its sole discretion, by written notice to the Administrative Agent, which
notice shall be executed by the Borrower, the relevant Foreign Subsidiary
Borrower and each Local Currency Lender party to such Local Currency Facility
(or any agent acting on their behalf).  Once notice of such termination is
received by the Administrative Agent, such Local Currency Facility and the loans
and other obligations outstanding thereunder shall immediately cease to be
subject to the terms of this Agreement.
 
- 59 -

--------------------------------------------------------------------------------

4.2.        Reporting of Local Currency Outstandings.
 
(a)          On the date of the making of any Local Currency Loan having a
maturity of 30 or more days to a Foreign Subsidiary Borrower and on the last
Business Day of each month on which a Foreign Subsidiary Borrower has any
outstanding Local Currency Loans, the Local Currency Facility Agent for such
Foreign Subsidiary Borrower, shall deliver to the Administrative Agent a Notice
of Local Currency Outstandings and the Administrative Agent shall deliver a copy
of such Notice of Local Currency Outstandings to the Lenders.  The
Administrative Agent will, at the request of any Local Currency Facility Agent,
advise such Local Currency Facility Agent of the Exchange Rate used by the
Administrative Agent in calculating the Dollar Equivalent of Local Currency
Loans under the related Local Currency Facility on any date.
 
(b)          For purposes of any calculation under this Agreement in which the
amount of the Aggregate Local Currency Outstandings of any Lender is a
component, the Administrative Agent shall make such calculation on the basis of
the Notices of Local Currency Outstanding received by it at least two Business
Days prior to the date of such calculation.
 
SECTION 5

LETTERS OF CREDIT
 
5.1.        L/C Commitment.
 
(a)          Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
subsection 5.4(a), agrees to issue letters of credit (provided that Barclays and
Deutsche Bank AG New York Branch shall only be required to issue standby letters
of credit) (“Letters of Credit”) for the account of the Borrower on any Business
Day during the Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall not issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero, (iii) the Dollar
Equivalent of the aggregate outstanding principal amount of Multicurrency Loans,
Local Currency Loans and L/C Obligations attributable to Letters of Credit
denominated in any currency other than Dollars would exceed the Multicurrency
Sublimit, (iv) the L/C Obligations in respect of all Letters of Credit issued by
such Issuing Lender would exceed its Issuing Lender Commitment or (v) any Lender
is at that time a Defaulting Lender, unless the Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to the Issuing Lender with the Borrower or such Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
subsection 2.19(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the Issuing Lender has actual or
potential Fronting Exposure.  Each Letter of Credit shall (i) be denominated in
Dollars or any Available Foreign Currency or any other currency acceptable to
the Issuing Lender, (ii) have a face amount of at least $1,000,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire (or be subject to
termination by notice from the Issuing Lender to the beneficiary thereof) no
later than the date that is five Business Days prior to the Termination Date.
 
- 60 -

--------------------------------------------------------------------------------

(b)          The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
(c)          Letters of Credit issued under the Existing Credit Facilities and
outstanding on the Closing Date shall be deemed to be issued under this
Agreement on the Closing Date.
 
5.2.        Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).
 
5.3.        Fees and Other Charges.
 
(a)          The Borrower will pay a fee on the actual daily undrawn and
unexpired amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date; such fee with respect to each Letter
of Credit denominated in any currency other than Dollars shall be payable in
Dollars, and for purposes of calculating the amount of such fee applicable to
each Letter of Credit denominated in any currency other than Dollars, the actual
daily undrawn and unexpired amount of such Letter of Credit shall be the Dollar
Equivalent of such amount calculated at the Exchange Rate as of the relevant L/C
Fee Payment Date; provided, however, that any such fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Lender pursuant to subsection 5.1 shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to subsection 2.19(a)(iv), with the
balance of such fee, if any, payable to the Issuing Lender for its own account. 
In addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee in the amount separately agreed to by the Issuing Lender and the
Borrower on the actual daily undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date; such fee with respect to each Letter of Credit denominated in any
currency other than Dollars shall be payable in Dollars, and for purposes of
calculating the amount of such fee applicable to each Letter of Credit
denominated in any currency other than Dollars, the actual daily undrawn and
unexpired amount of such Letter of Credit shall be the Dollar Equivalent of such
amount calculated at the Exchange Rate as of the relevant L/C Fee Payment Date.
 
- 61 -

--------------------------------------------------------------------------------

(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
5.4.        L/C Participations.
 
(a)          The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Credit Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender through the Administrative Agent (or the Administrative Agent shall apply
Cash Collateral provided for this purpose) upon demand at the Administrative
Agent’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed.
 
(b)          If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to subsection 5.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
NYFRB Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to subsection
5.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans.  A certificate of the Issuing Lender submitted through
the Administrative Agent to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with subsection 5.4(a), the
Administrative Agent receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Administrative Agent will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the Issuing
Lender through the Administrative Agent the portion thereof previously
distributed by the Issuing Lender to it.
 
- 62 -

--------------------------------------------------------------------------------

5.5.        Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse the Issuing Lender through the Administrative Agent on the Business
Day next succeeding the Business Day on which the Issuing Lender notifies the
Borrower and the Administrative Agent of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. 
Each such payment shall be made to the Issuing Lender in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, subsection 3.4(b) and (ii) thereafter, subsection 3.4(e).  Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of subsection 10(g) shall have occurred and be continuing
with respect to the Borrower, in which case the procedures specified in
subsection 5.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to
subsection 2.2 of ABR Loans in the amount of such drawing (and the minimum
borrowing amount in such subsection shall not apply to such borrowing).  The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Credit Loans could be made, pursuant to subsection 2.2,
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the relevant Issuing Lender of
such drawing under such Letter of Credit.
 
5.6.        Obligations Absolute.  The Borrower’s obligations under this Section
5 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under subsection 5.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
 
- 63 -

--------------------------------------------------------------------------------

5.7.        Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
5.8.        Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 5, the provisions of this Section 5 shall apply.
 
5.9.        Reimbursement Obligations for Certain Letters of Credit Denominated
in Currencies Other Than Dollars.  Notwithstanding any other provision of this
Section 5, in the event that any Letter of Credit is denominated in any currency
other than Dollars, the amount of the Reimbursement Obligation of the Borrower
pursuant to subsection 5.5 in respect of such Letter of Credit shall bear
interest as provided in subsection 5.5 with respect to amounts owing in Dollars;
provided, that (i) the interest rate on such amounts shall be the rate
reasonably determined by the Issuing Lender to be the equivalent rate, in
respect of the relevant non-Dollar currency, to the applicable rate provided in
subsection 5.5 with respect to amounts denominated in Dollars and (ii) if the
Borrower fails to pay any such Reimbursement Obligation required by subsection
5.5 on or prior to the third Business Day following the date of the drawing to
which such Reimbursement Obligation relates, then, on the fourth Business Day
following such date of drawing, the relevant Issuing Lender, in cooperation with
the Administrative Agent, shall determine the Dollar Equivalent of the amount of
such Reimbursement Obligation, and the Borrower’s obligation in respect of such
Reimbursement Obligation shall be converted to such Dollar Equivalent, with
interest thereon as provided in subsection 5.5 (provided, that if the
Application in respect of such Letter of Credit provides for conversion of such
amount into Dollars on any earlier date or at any other conversion rate, the
provisions hereunder shall control with respect to such conversion).
 
SECTION 6

REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
6.1.        Financial Condition.  The consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at each of December 31, 2015 and December
31, 2016 and the related consolidated statements of operations and of cash flows
for the fiscal years ended on such dates, reported on by Ernst & Young LLP,
copies of which have heretofore been furnished to each Lender, are complete and
correct and present fairly the consolidated financial condition of the Borrower
and its consolidated Subsidiaries as at such dates, and the consolidated results
of their operations and their consolidated cash flows for the fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the date of the Borrower’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by a Responsible Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year-end audit adjustments) the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended. 
 
- 64 -

--------------------------------------------------------------------------------

All such annual financial statements, including the related schedules and notes
thereto, were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). The quarterly financial statements have been prepared in accordance
with generally accepted accounting principles for interim financial information
and with the instructions to Form 10-Q and Article 10 of Regulation S-X under
the Securities Act of 1933.  Accordingly, such quarterly financial statements do
not include all of the information and footnotes required by GAAP for complete
financial statements.  In the opinion of the Borrower, all adjustments
(consisting only of normal recurring accruals) considered necessary for a fair
presentation have been included.  Neither the Borrower nor any of its
consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any of the following except as disclosed in the Borrower’s
Form 10-K and 10-Q filings: any material Guarantee Obligation, material
contingent liability or material liability for taxes, or any material long-term
lease or material unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing financial statements or in the notes
thereto.
 
6.2.        Corporate Existence; Compliance with Law.  Each of the Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing 
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure of the foregoing clauses (a) and (b) (in each such case, only with
respect to Subsidiaries of the Borrower), (c) and (d) to be true and correct
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
6.3.        Corporate Power; Consents and Authorization; Enforceable
Obligations.  The Borrower has the corporate power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and to borrow hereunder and has taken all necessary corporate action to (i)
authorize the borrowings on the terms and conditions of this Agreement, any
Notes and any Applications, (ii) to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and (iii) in the case
of the Borrower, to guarantee all Obligations of any Foreign Subsidiary Borrower
hereunder.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority (including, without limitation,
exchange control) or any other Person is required with respect to the Borrower
or any of its Subsidiaries in connection with the borrowings or guarantee
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower is party.  This
Agreement and each other Loan Document to which the Borrower is, or is to
become, a party has been or will be, duly executed and delivered on behalf of
the Borrower.  This Agreement and each other Loan Document to which the Borrower
is, or is to become, a party constitutes or will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
- 65 -

--------------------------------------------------------------------------------

6.4.        No Legal Bar.  The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.
 
6.5.        No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default has occurred and is continuing.
 
6.6.        Taxes.  Each of the Borrower and its Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be),
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
 
6.7.        Federal Regulations.  No part of the proceeds of any Loans will be
used in any manner that would violate Regulation U of the Board as now and from
time to time hereafter in effect.
 
6.8.        ERISA.  Neither a Reportable Event nor a failure to meet the minimum
funding standards (within the meaning of Section 302 of ERISA), whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower.  No termination of a Single Employer Plan
pursuant to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period.  There has been
no determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan and to the knowledge
of the Borrower, neither the Borrower nor any Commonly Controlled Entity would
become subject to any liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made which liability could be reasonably expected to result in
a Material Adverse Effect.  No Multiemployer Plan is in Insolvency or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).
 
- 66 -

--------------------------------------------------------------------------------

6.9.        Investment Company Act; Other Regulations.  The Borrower is not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Borrower is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
 
6.10.     Purpose of Loans.  The proceeds of the Loans shall be used to finance
the working capital and general corporate needs of the Borrower and its
Subsidiaries, including but not limited to acquisitions.
 
6.11.     Environmental Matters.  Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:
 
(a)          The facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.
 
(b)          The Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or Business or
materially impair the fair saleable value thereof.
 
(c)          Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
- 67 -

--------------------------------------------------------------------------------

(d)          Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.
 
(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
 
(f)          There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably be expected to give rise to
liability under, Environmental Laws.
 
6.12.      Disclosure.  The statements and information contained herein and in
any of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.
 
6.13.      No Change.  There has been no change, effect, event, occurrence,
state of facts or development which individually or in the aggregate has had or
would reasonably be expected to result in a Material Adverse Effect since the
Form 10-Q or Form 10-K most recently filed by the Borrower with the Securities
and Exchange Commission.
 
6.14.      No Material Litigation.  There are no actions, suits, proceedings,
claims or disputes pending at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed on the Form 10-Q or
Form 10-K most recently filed by the Borrower with the Securities and Exchange
Commission, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.
 
- 68 -

--------------------------------------------------------------------------------

6.15.      Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and Sanctions applicable to the
Borrower, its Subsidiaries and their respective directors, officers and
employees, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or, to the Borrower’s
knowledge, any of their respective directors or officers or (b) to the
Borrower’s knowledge, any of the Borrower’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country.  No Borrowing or Letter of Credit or use of proceeds contemplated by
this Agreement will be used by the Borrower or any of its Subsidiaries directly
or to its knowledge indirectly to violate applicable Anti-Corruption Laws or
applicable Sanctions.
 
SECTION 7

CONDITIONS PRECEDENT
 
7.1.        Conditions to Closing.  The effectiveness of this Agreement is
subject to the satisfaction on the Closing Date of the following conditions
precedent:
 
(a)          Credit Agreement.  The Administrative Agent shall have received
this Agreement, executed and delivered by a duly authorized officer of each
Lender and the Borrower, with a counterpart for each Lender and original Notes
executed by the Borrower (in the case of Revolving Credit Notes, Multicurrency
Notes or CAF Advance Notes), in favor of each Lender requesting a Note.
 
(b)          Closing Certificate.  The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of the Borrower, dated the
Closing Date, substantially in the form of Exhibit F, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of the Borrower.
 
(c)          Representations and Warranties.  Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of the Closing Date.
 
(d)          Legal Opinions.  The Administrative Agent shall have received, with
a counterpart for each Lender, the executed legal opinion of counsel to the
Borrower (which may be delivered in part by in-house counsel to the Borrower),
covering the matters set forth in Exhibit G.  Each such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
(e)          Fees.  All accrued fees and reasonable out-of-pocket expenses
(including the reasonable fees and expenses of counsel to the Arrangers) of the
Arrangers through the Closing Date invoiced with reasonable detail at least
three Business Days prior to the Closing Date in connection with the Loan
Documents shall have been paid; provided that the Arrangers shall have provided
an estimate and available reasonable detail five business days prior to the
Closing Date.
 
(f)           Financial Statements.  The Administrative Agent shall have
received an unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries and the related unaudited consolidated statements of
operations and of cash flows for each fiscal quarter ended after December 31,
2016 (so long as such fiscal quarters have ended at least 40 days prior to the
Closing Date).
 
- 69 -

--------------------------------------------------------------------------------

(g)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
 
(h)          No conflicts.  No law or regulation shall be applicable in the
reasonable judgment of the Lenders that restrains, prevents or imposes material
adverse conditions upon the Transactions or this Agreement.  All requisite
governmental authorities and third parties shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required (without the imposition of any materially burdensome condition or
qualification in the reasonable judgment of the Lenders) and all such approvals
shall be in full force and effect. The Transactions shall be in compliance with
all applicable laws and regulations.
 
(i)           Termination of Existing Credit Facilities.  Evidence that all
principal amounts, interest, fees and other amounts owed under the Borrower’s
Existing Credit Facilities shall have been paid in full on or before the Closing
Date and all commitments and agreements with respect thereto shall have been
terminated.
 
(j)           Know Your Customer Information. The Administrative Agent shall
have received at least three Business Days prior to the Closing Date all
documentation and other information about the Borrower as has been reasonably
requested by the Administrative Agent at least 10 Business Days prior to the
Closing Date that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.
 
7.2.        Conditions to Each Loan and Letter of Credit.  The agreement of each
Lender to make any Loan requested to be made by it on any date following the
Closing Date, or to issue any Letter of Credit, is subject to the satisfaction
of the following conditions precedent:
 
(a)          Representations and Warranties.  Each of the representations and
warranties (except for those made in subsection 6.13 and 6.14, which shall be
made only on the Closing Date and on each Termination Date which a Borrower has
requested be extended in accordance with subsection 2.20) made by the Borrower
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.
 
(b)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
 
(c)          Each borrowing by the Borrower hereunder, and each request by the
Borrower for the issuance of a Letter of Credit shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this subsection have been satisfied.
 
- 70 -

--------------------------------------------------------------------------------

SECTION 8

AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Documents, the Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
 
8.1.        Financial Statements.  Furnish to each Lender:
 
(a)          as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
 
(b)          as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower
commencing with the fiscal quarter ending on or about September 30, 2017, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments); and
 
(c)          all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.
 
Any financial statement required to be furnished pursuant to this subsection 8.1
may be delivered electronically and if so delivered, shall be deemed to have
been furnished on the earlier of the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at the website
address listed in Section 13.2(a), (ii) on which such documents are posted on
the Securities and Exchange Commission’s website (www.sec.gov), or (iii) on
which such documents are posted on the Borrower’s behalf on any website to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website such as Intralinks or DebtDomain or whether sponsored by the
Administrative Agent); provided that the Borrower shall give notice (which may
be in the form of facsimile or electronic mail) of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders).  Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any financial statement referred to in this subsection 8.1 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.
 
- 71 -

--------------------------------------------------------------------------------

8.2.        Certificates; Other Information.  Furnish to the Administrative
Agent with sufficient copies for the Lenders:
 
(a)          concurrently with the delivery of the financial statements referred
to in subsections 8.1(a) and 8.1(b), a certificate of a Responsible Officer
stating that such Officer has obtained no knowledge of any Default or Event of
Default that has occurred and is continuing except as specified in such
certificate, and including calculations demonstrating compliance with subsection
9.1 (which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
 
(b)          within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are filed, copies of all financial statements and
reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority, and
promptly after the same are issued, copies of all press releases issued by the
Borrower; and
 
(c)          promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (a) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information (as defined in subsection 13.14), they
shall be treated as set forth in subsection 13.14); (c) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (d) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
 
- 72 -

--------------------------------------------------------------------------------

8.3.        Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
8.4.        Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as conducted by it on the Closing
Date; (b) preserve, renew and keep in full force and effect its corporate
existence (except as could not in the aggregate be reasonably expected to have a
Material Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
8.5.        Maintenance of Property; Insurance.  Keep all property necessary in
its business in good working order and condition except to the extent that
failure to do so could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.
 
8.6.        Inspection of Property; Books and Records; Discussions.  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.
 
8.7.        Notices.  Promptly give notice (unless available in the public
filings or releases of the Borrower or its Subsidiaries) to the Administrative
Agent and each Lender of:
 
(a)          the occurrence of any Default or Event of Default;
 
(b)          any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time involving the Borrower
or any of its Subsidiaries, which in either case, could reasonably be expected
to have a Material Adverse Effect; and
 
- 73 -

--------------------------------------------------------------------------------

(c)          the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan, the creation of any
Lien in favor of the PBGC or a Plan, any determination that a Single Employer
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA), or any withdrawal from, or the termination or Insolvency
of, any Multiemployer Plan or determination that any Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (ii) the institution of proceedings or the taking
of any other action by the PBGC, the Borrower, any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan (other than the termination of any Single Employer
Plan pursuant to Section 4041(b) of ERISA), or with respect to any determination
that any Single Employer Plan is in “at risk” status or any such Multiemployer
Plan is in “endangered” or “critical” status; where, in connection with any of
the foregoing in (i) or (ii), the amount of liability the Borrower or any
Commonly Controlled Entity could reasonably be expected to have a Material
Adverse Effect.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.
 
SECTION 9

NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Documents, the Borrower shall not, and (except with respect to subsection
9.1) shall not permit any of its Subsidiaries to, directly or indirectly:
 
9.1.        Financial Covenant.  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed the Maximum Leverage Ratio.
 
9.2.        Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:
 
(a)          Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
 
- 74 -

--------------------------------------------------------------------------------

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
 
(d)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;
 
(f)           Liens in existence on the date hereof listed on Schedule 9.2,
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;
 
(g)          Liens securing Indebtedness of the Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;
 
(h)          Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;
 
(i)           Liens created pursuant to any Receivables Transaction permitted
pursuant to subsection 9.3; and
 
(j)           Liens (not otherwise permitted hereunder) which secure obligations
not exceeding (as to the Borrower and all Subsidiaries) the greater of (i)
$500,000,000 and (ii) 7.5% of the Consolidated Tangible Assets, in aggregate
amount at any time.
 
9.3.        Limitation on Indebtedness pursuant to Receivables Transactions. 
Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.
 
9.4.        Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:
 
(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any one or more wholly owned Subsidiaries
of the Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall
be the continuing or surviving corporation);
 
- 75 -

--------------------------------------------------------------------------------

(b)          any Subsidiary of the Borrower that is inactive or no longer needed
in the Borrower’s consolidated group structure may be liquidated, dissolved, or
otherwise eliminated under applicable law, so long as any remaining significant
assets of such Subsidiary are transferred to the Borrower or to another of
Borrower’s wholly owned Subsidiaries (as a liquidation distribution or
otherwise);
 
(c)          the Borrower or any wholly owned Subsidiary of the Borrower may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other wholly owned
Subsidiary, and, so long as no Default or Event of Default shall have occurred
and be continuing or would occur as a result thereof, the Borrower or any
Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to any non-wholly
owned Subsidiary of the Borrower for fair market value;
 
(d)          any non-wholly owned Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any wholly owned Subsidiary of the
Borrower for fair market value or may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other non-wholly owned Subsidiary of the Borrower; and
 
(e)          the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.
 
9.5.        Limitation on Indebtedness of Subsidiaries.  Permit any Subsidiaries
which are not Guarantors to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness in excess of 12.5% of Consolidated Tangible Assets
in the aggregate at any time for all such Subsidiaries that are not Guarantors,
except for (i) Indebtedness permitted by subsection 9.3 hereof, (ii) any
Indebtedness of any Subsidiary of the Borrower owing to the Borrower or to any
other Subsidiary of the Borrower and (iii) Indebtedness in existence on the date
hereof listed on Schedule 9.5.
 
SECTION 10

EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)          The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or
 
- 76 -

--------------------------------------------------------------------------------

(b)          Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
 
(c)          The Borrower shall default in the observance or performance of any
covenant contained in subsections 8.4(b), 8.7(a) or in Section 9; or
 
(d)          The Borrower shall default in the observance or performance of any
agreement contained in Section 12; or
 
(e)          The Borrower or any Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement (other than as
provided above in this Section) or any Guarantee, and such default described in
this clause (e) shall continue unremedied for a period of 30 days; or
 
(f)          The Borrower or any of its Subsidiaries shall:  (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans)
or in the payment of any Guarantee Obligation, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless the aggregate amount of Indebtedness and/or Guarantee Obligations in
respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $150,000,000; or
 
(g)          (i) The Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, examinership, court
protection or other relief with respect to it or its debts, or (B) seeking
appointment of an examiner, receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not or shall
admit in writing its inability to, pay its debts as they become due; or
 
- 77 -

--------------------------------------------------------------------------------

(h)          (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Plan shall fail to meet the minimum funding standards described in
Section 302 of ERISA or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (v) there shall be a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (vi) the Borrower or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan, or a determination that any such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or (vii) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vii)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
 
(i)          Any one judgment or decree shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $150,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or appealed (as long as enforcement is effectively
stayed during such appeal or such appeal is bonded, if required) within 60 days
from the entry thereof; or
 
(j)          (i)  Any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial ownership of 40% or more of any outstanding class of Capital
Stock having ordinary voting power in the election of directors of the Borrower
(other than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;
 
- 78 -

--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Majority Lenders, the Administrative Agent
may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable.  In the case of each Letter
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time Cash Collateralize the L/C Obligations in an amount (in the currency
in which such Letter of Credit is denominated) equal to the then undrawn and
unexpired amount of such Letter of Credit.  Amounts held as Cash Collateral
shall be applied by the Administrative Agent in accordance with subsection 2.18.
 
SECTION 11

THE AGENTS
 
11.1.      Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
- 79 -

--------------------------------------------------------------------------------

11.2.      Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
11.3.      Exculpatory Provisions.  Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower or any Foreign Subsidiary Borrower to perform its obligations
hereunder or thereunder.  No Agent shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
Foreign Subsidiary Borrower.
 
11.4.      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower or any Foreign
Subsidiary Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
 
11.5.      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
- 80 -

--------------------------------------------------------------------------------

11.6.      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower or
any Foreign Subsidiary Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the
Foreign Subsidiary Borrowers, if any, and made its own decision to make its
Loans hereunder and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower  or any Foreign
Subsidiary Borrower which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
11.7.      Indemnification.  The Lenders agree to indemnify the Administrative
Agent (or sub-agent), in its capacity, any Issuing Lender, in its capacity, and
any Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower and the Foreign
Subsidiary Borrowers, if any, to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent (or any sub-agent), any Issuing Lender
or such Related Party in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent (or any
sub-agent), any Issuing Lender or such Related Party under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements which are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent (or sub-agent), any Issuing Lender or any Related Party acting for the
Administrative Agent (or any sub-agent) or any Issuing Lender in connection with
such capacity.  The agreements in this subsection shall survive the payment of
the Loans and all other amounts payable hereunder.
 
- 81 -

--------------------------------------------------------------------------------

11.8.      Administrative Agent in Its Individual Capacity.  The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or the Foreign Subsidiary
Borrower, if any, as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Loan Documents.  With respect to the Loans
made by it and with respect to any Letter of Credit issued or participated in by
it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
 
11.9.      Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent (provided
that it shall have been approved by the Borrower), shall succeed to the rights,
powers and duties of the Administrative Agent hereunder.  Upon the earlier of
(i) the 10 day period following the Administrative Agent’s notice of resignation
to the Lenders and (ii) the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The term “Administrative Agent” shall mean such successor agent, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans.  After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
Any resignation by JPMorgan as Administrative Agent pursuant to this section
shall also constitute its resignation as Issuing Lender.  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender, (b) the retiring Issuing Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
 
- 82 -

--------------------------------------------------------------------------------

11.10.    The Arrangers, the Bookrunners, the Syndication Agents and the
Documentation Agents.  None of the Arrangers, the Bookrunners, the Syndication
Agents or the Documentation Agents shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Arrangers, the Bookrunners, the Syndication Agents or the Documentation Agents
shall have or be deemed to have any fiduciary relationship with any Lender. 
Each Lender acknowledges that it has not relied, and will not rely, on the
Arrangers, the Bookrunners, the Syndication Agents or the Documentation Agents
in deciding to enter into this Agreement or in taking or not taking any action
hereunder.
 
SECTION 12

GUARANTEE
 
12.1.      Guarantee.
 
(a)          The Borrower hereby unconditionally and irrevocably guarantees to
the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders and their respective successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by the Foreign
Subsidiary Borrowers (if any) when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
 
(b)          No payment or payments made by the Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Borrower hereunder which shall,
notwithstanding any such payment or payments, remain liable hereunder for the
Obligations until the Obligations are paid in full and the Commitments are
terminated.
 
(c)          The Borrower agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Section for such
purpose.
 
12.2.      No Subrogation.  Notwithstanding any payment or payments made by the
Borrower hereunder, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Borrower seek or be entitled to
seek any contribution or reimbursement from the Foreign Subsidiary Borrowers in
respect of payments made by the Borrower hereunder, until all amounts owing to
the Administrative Agent and the Local Currency Lenders by the Foreign
Subsidiary Borrowers on account of the Obligations are paid in full and the
Commitments are terminated.  If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Borrower in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Administrative Agent may determine.  The provisions of this paragraph shall
continue to be effective after the termination of this Agreement, the payment in
full of the Obligations and the termination of the Commitments.
 
- 83 -

--------------------------------------------------------------------------------

12.3.      Amendments, etc. with respect to the Obligations; Waiver of Rights. 
The Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto.  When making any demand hereunder against the
Borrower, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Foreign Subsidiary Borrowers or any
other guarantor, and any failure by the Administrative Agent or any Lender to
make any such demand or to collect any payments from a Foreign Subsidiary
Borrower or any such other guarantor or any release of a Foreign Subsidiary
Borrower or such other guarantor shall not relieve the Borrower of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any Lender against the Borrower.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
12.4.      Guarantee Absolute and Unconditional.  The Borrower waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Agreement or acceptance of this Agreement; the Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Agreement; and all dealings between the Foreign Subsidiary Borrowers and the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Agreement.  The Borrower waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Foreign Subsidiary Borrowers and the Borrower with respect to the Obligations. 
This Section 12 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of this Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Foreign Subsidiary Borrowers against the
Administrative Agent or any Lender, (c) any law, regulation, decree or order of
any jurisdiction, or any other event, affecting the Obligations or any Lender’s
rights with respect thereto, including, without limitation:  (i) the application
of any such law, regulation, decree or order, including any prior approval, that
would prevent the exchange of a non-Dollar currency for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or
 
- 84 -

--------------------------------------------------------------------------------

(iii) any expropriation, confiscation, nationalization or requisition by such
country or any governmental authority that directly or indirectly deprives the
companies in such jurisdiction of any payment obligation under the Obligations;
or (iv) any war (whether or not declared), insurrection, revolution, hostile
act, civil strife or similar events occurring in such jurisdiction that has the
same effect as the events described in clause (i), (ii) or (iii) above (in each
of the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(d) any other circumstance whatsoever (with or without notice to or knowledge of
the Foreign Subsidiary Borrowers or the Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Foreign
Subsidiary Borrowers for the Obligations, or of the Borrower under this Section
12, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against the Borrower, the Administrative Agent and any Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against the Foreign Subsidiary Borrowers or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Lender
to pursue such other rights or remedies or to collect any payments from the
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Foreign Subsidiary Borrowers or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the Borrower.  This Section 12 shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Borrower and its successors and assigns, and shall
inure to the benefit of the Administrative Agent and the Lenders, and their
respective successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of the Borrower under this Agreement shall have
been satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Foreign Subsidiary Borrowers may be free from any Obligations.
 
12.5.      Reinstatement.  This Section 12 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
- 85 -

--------------------------------------------------------------------------------

12.6.      Payments.  The Borrower hereby agrees that all payments required to
be made by it hereunder will be made to the Administrative Agent without set-off
or counterclaim in accordance with the terms of the Obligations, including,
without limitation, in the currency in which payment is due, provided that if a
payment is due in a currency other than Dollars and/or at a place other than the
United States, and such payment is not made as and when agreed, the Borrower
will, upon the Administrative Agent’s request, either (i) make payment in such
non- Dollar currency and at the place where such payment is payable or (ii) pay
the Administrative Agent in Dollars at the Administrative Agent’s office
referred in Subsection 13.2.  In the event of a payment pursuant to clause (ii)
above, the Borrower will pay the Administrative Agent the Dollar Equivalent of
the amount of such payment on the date the Borrower makes such payment.
 
12.7.      “Lenders”.  For all purposes of this Section 12, the term “Lenders”
shall be deemed to include Local Currency Lenders.
 
SECTION 13

MISCELLANEOUS
 
13.1.      Amendments and Waivers.
 
(a)          Except as provided in paragraphs (b) and (d) of this subsection
13.1, neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection.  The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent may, from time
to time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate or
amount of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Multicurrency
Commitment, Revolving Credit Commitment or Issuing Lender Commitment, in each
case without the consent of each Lender directly affected thereby, (ii) amend,
modify or waive any provision of this subsection or reduce the percentages
specified in the definitions, of Majority Lenders or Majority Multicurrency
Lenders, or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents or
release, subordinate or otherwise materially limit the Borrower’s liability with
respect to the guarantee set forth in Section 12, in each case without the
written consent of all the Lenders, (iii) amend, modify or waive any provision
of Section 11 without the written consent of the then Administrative Agent, (iv)
waive any condition in subsection 7.2 without the written consent of the
Majority Lenders or (v) modify the pro rata distribution of payments, proceeds
or fees payable to the Lenders (except in connection with an amend and extend
transaction offered ratably to all Lenders under a tranche of Commitments)
without the consent of each Lender directly affected thereby.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.
 
- 86 -

--------------------------------------------------------------------------------

(b)          In addition to amendments effected pursuant to the foregoing
paragraph (a), (i) Schedule II may be amended to change administrative
information contained therein with the approval of the Majority Multicurrency
Lenders, upon execution and delivery by the Borrower and the Administrative
Agent of a written amendment providing for such amendment, (ii) additional
freely-convertible euro currencies may be added as Available Foreign Currencies,
upon execution and delivery by the Borrower, the Administrative Agent and the
Majority Multicurrency Lenders of an amendment providing for such addition and
(iii) this Agreement may be amended by the Borrower and the Administrative Agent
to implement increases in the Revolving Credit Commitments pursuant to
subsection 2.17.
 
(c)          The Administrative Agent shall give prompt written notice to each
Lender of any amendment effected pursuant to subsection 13.1(b).
 
(d)          Notwithstanding the provisions of this subsection 13.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (x) such
Local Currency Facility ceases to be a “Local Currency Facility” and the
Borrower so notifies the Administrative Agent or (y) the Local Currency Facility
continues to meet the requirements of a Local Currency Facility set forth
herein.
 
(e)          Notwithstanding the provisions of this subsection 13.1, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended and the principal amount owed to such Lender may not be
reduced other than pursuant to payments made by a Borrower with respect thereto
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
 
(f)           Notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or manifest error in any Loan Document.
 
- 87 -

--------------------------------------------------------------------------------

(g)          If any Lender is a Non-Consenting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.6 and payment of amounts due to such Lender under this
Agreement), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.9 or Section 3.10) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or an Affiliate of a Lender,
if a Lender or such Affiliate accepts such assignment); provided that the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
 
13.2.      Notices.
 
(a)          General.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three days after being
deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been confirmed, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in Schedule I in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:
 
If to the Borrower:
 
Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention:     Daniel J. Brennan
Executive Vice President and Chief Financial Officer
and
Robert J. Castagna
Vice President and Treasurer
Fax: 508-683-4410
www.bostonscientific.com
 
- 88 -

--------------------------------------------------------------------------------

with a copy to:
 
Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention:     Timothy A. Pratt
Executive Vice President, Chief Administrative Officer,
General Counsel, and Secretary
Fax:  508-683-4801


If to the Administrative Agent (for payments and notices of borrowings, etc. in
Dollars):
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, 1st Floor
Newark, DE 19713
Attn: Dimple Patel
Phone: 302-634-4154
Fax:  302-634-1417
Email: dimple.x.patel@jpmchase.com
With a copy to: 12012443630@tls.ldsprod.com


If to the Administrative Agent (for payments and notices of borrowings, etc. in
non-Dollars):
 
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf, London, E14 5JP
United Kingdom
Email:  Loan_and_agency_london@jpmorgan.com
Fax: 44 207 777 2360
 
If to the Administrative Agent (for other notices):
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attn: Vanessa Chiu
Phone: 212-622-6015
Fax: 212-270-3279
Email: vanessa.chiu@jpmorgan.com
 
- 89 -

--------------------------------------------------------------------------------

With a copy to:
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, 1st Floor
Newark, DE 19713
Attn: Dimple Patel
Phone: 302-634-4154
Fax:  302-634-1417
Email: dimple.x.patel@jpmchase.com
With a copy to: 12012443630@tls.ldsprod.com


For Letters of Credit, if to the Issuing Lender:
 
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Tel: 800-364-1969
Fax: 856-294-5267
Email: gts.ib.standby@jpmchase.com
 
With a copy to:


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, 1st Floor
Newark, DE 19713
Attention: Loan & Agency Services Group
Tel: 302-634-4154
Email: dimple.x.patel@jpmchase.com
With a copy to: 12012443630@tls.ldsprod.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.6, 2.9, 2.14, 2.15, or 3.2 shall
not be effective until received.
 
(b)          Notices and other communications to the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Lender pursuant to Section 2, 3, 4
and 5 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
- 90 -

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
13.3.      No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
13.4.      Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
- 91 -

--------------------------------------------------------------------------------

13.5.      Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse each of the Arrangers and the Administrative Agent for all their
reasonable and documented out‑of‑pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of outside counsel (including one local counsel in each
applicable jurisdiction) to the Administrative Agent and the Arrangers, (b) to
pay or reimburse each Lender, the Arrangers and the Administrative Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated fees and expenses of in house
counsel) to each Lender and of counsel to the Administrative Agent and the
Arrangers, provided, that in connection with any workout or restructuring, the
Borrower shall pay the fees and disbursements of (i) one U.S. counsel for the
Administrative Agent, the Arrangers and the Lenders pursuant to this clause (b)
and (ii) one counsel to the Administrative Agent and the Lenders in the
jurisdiction of each Foreign Subsidiary Borrower pursuant to this clause (b),
and, in the case of an actual or perceived conflict of interest where the
indemnified party affected by such conflict informs the Borrower of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected indemnified party, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent and each of their affiliates and their respective
officer, directors, employees, agents and advisors (each, an “indemnified
party”) harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each indemnified party harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any indemnified party or asserted against any indemnified
party by any third party or by the Borrower or any of its Subsidiaries arising
out of, in connection with or as a result of the Transactions (or any
transactions related thereto), or the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any indemnified party with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such indemnified party determined in a court of competent jurisdiction in a
final non-appealable judgment.  The agreements in this subsection shall survive
repayment of the Loans and all other amounts payable hereunder and the
termination of this Agreement.
 
13.6.      Successors and Assigns; Participations and Assignments.
 
(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.
 
- 92 -

--------------------------------------------------------------------------------

(b)          Any Lender, other than a Conduit Lender, may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time sell to one or more banks or other entities (other than a Defaulting
Lender, the Borrower or its Affiliates or Subsidiaries or any natural Person)
(“Participants”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  No Lender shall be entitled to create in favor of any Participant,
in the participation agreement pursuant to which such Participant’s
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Loan
Document except for those specified in clauses (i) and (ii) of the proviso to
subsection 13.1(a).  The Borrower agrees that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
13.7(a) as fully as if it were a Lender hereunder.  The Borrower also agrees
that each Participant shall be entitled to the benefits of subsections 3.9, 3.10
and 3.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of subsection 3.10, such Participant shall have complied with the requirements
of said subsection, and provided, further, that no Participant shall be entitled
to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.  Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”). 
The entries in the Participant Register shall be conclusive, and such Lender,
the Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(c)          Any Lender, other than a Conduit Lender, may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time and from time to time, assign (i) to any Lender or any Lender
Affiliate with the consent (in each case, not to be unreasonably withheld,
delayed or conditioned) of the Administrative Agent and the Issuing Lender (in
the case of assignments of Revolving Commitments) or
 
- 93 -

--------------------------------------------------------------------------------

(ii) with the consent of the Borrower (unless an Event of Default shall have
occurred and be continuing), the Administrative Agent and Issuing Lender (which
consent in each case shall not be unreasonably withheld, delayed or
conditioned), to an additional bank, financial institution, or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Assumption,
substantially in the form of Exhibit H, executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not a Lender or a
Lender Affiliate, by the Administrative Agent and the Issuing Lender) and
delivered to the Administrative Agent for its acceptance and recording in the
Register, provided that, except in the case of an assignment to a Lender or a
Lender Affiliate or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (or such lesser
amount as may be agreed to by the Borrower and the Administrative Agent), and
provided further that no such assignment shall be made to (A) any Defaulting
Lender or any of its Subsidiaries, (B) the Borrower or any of its Affiliates or
Subsidiaries or (C) any natural person.  Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Assumption, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with Commitments as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto but shall
continue to be entitled to the indemnity and expense reimbursement provisions in
the Loan Documents arising out of the period prior to the assignment).  Each
assignment by a Lender of any portion of its Revolving Credit Commitment shall
be accompanied by assignment by such Lender to the same Assignee of the same
percentage of such Lender’s Multicurrency Commitment.  Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this subsection 13.6(c).
 
(d)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the address of the
Administrative Agent referred to in subsection 13.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
from time to time.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder not evidenced by a Note shall be effective only upon appropriate
entries with respect thereto being made in the Register. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
- 94 -

--------------------------------------------------------------------------------

(e)          Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Assumption and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the Administrative Agent may, in its sole
discretion, elect to waive such registration and processing fee in the case of
any assignment.
 
(f)          The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee, subject to
the provisions of subsection 13.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.
 
(g)          For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any central bank having jurisdiction over such Lender in accordance with
applicable law.
 
(h)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall (unless otherwise agreed
by the Borrower and the Administrative Agent) be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all applicable Loans and participations in Letters of Credit in
accordance with its Revolving Credit Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
- 95 -

--------------------------------------------------------------------------------

13.7.      Adjustments; Set-off.
 
(a)          If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to it
(or any participation therein arising pursuant to subsection 13.15) then due and
owing, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 10(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender (other than to the extent expressly provided herein or by court order),
if any, in respect of such other Lender’s Loans or the Reimbursement Obligations
owing to it (or any participation therein arising pursuant to subsection 13.15)
then due and owing, or interest thereon, such benefited Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans or the Reimbursement Obligations owing to it, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; and provided further that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of subsection
2.19 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
 
(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
 
13.8.      Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or in electronic (i.e., “pdf” or “tif”) format), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
- 96 -

--------------------------------------------------------------------------------

13.9.      Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
13.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws
or a Bail-In Action, as determined in good faith by the Administrative Agent or
the Issuing Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
13.10.    Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
 
13.11.    GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
13.12.    Submission To Jurisdiction and Waivers; . The Borrower hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the Courts of the State of New
York sitting in New York County, Borough of Manhattan, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
 
- 97 -

--------------------------------------------------------------------------------

13.13.    Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
13.14.    Confidentiality.  Each Lender agrees to keep confidential any
Information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any of
its Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent, the Issuing
Lender or any other Lender, (ii) to any Transferee or prospective Transferee
which receives such Information having been made aware of the confidential
nature thereof and having agreed to abide by the provisions of this subsection
13.14, (iii) to its employees, directors, agents, attorneys, accountants and
other professional advisors, and to its and its Affiliates’ respective
employees, officers, directors, agents, attorneys, accountants and other
professional advisors who are directed to be bound by the provisions of this
subsection 13.14 and who have a need for such Information in connection with
this Agreement or other transactions or proposed transactions with the Borrower,
(iv) upon the request or demand of any Governmental Authority having
jurisdiction or oversight over such Lender or in connection with any assignment
or pledge permitted under subsection 13.6(g), (v) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (vi) subject to an agreement to comply with
the provisions of this subsection, to any actual or prospective counter-party
(or its advisors) to any Hedge Agreement, (vii) which has been publicly
disclosed other than in breach of this Agreement, (viii) in connection with the
exercise of any remedy hereunder, or (ix) with the written consent of either a
Responsible Officer or the treasurer of the Borrower.
 
For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
- 98 -

--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
13.15.    Loan Conversion/Participations.
 
(a)          (i)  On any Conversion Date, to the extent not otherwise prohibited
by a Requirement of Law or otherwise, all Loans (other than CAF Advances)
outstanding in any currency other than Dollars (“Loans to be Converted”) shall
be converted into Revolving Credit Loans denominated in Dollars (calculated on
the basis of the relevant Exchange Rates as of the Business Day immediately
preceding the Conversion Date) (“Converted Loans”) and (ii) on the Conversion
Date (A) each Lender severally, unconditionally and irrevocably agrees that it
shall purchase in Dollars a participating interest in such Converted Loans in an
amount equal to its Conversion Sharing Percentage of the outstanding principal
amount of the Converted Loans and (B) to the extent necessary to cause the
Committed Outstandings Percentage of each Lender to equal its Revolving Credit
Commitment Percentage (calculated immediately prior to the termination or
expiration of the Revolving Credit Commitments), each Lender severally,
unconditionally and irrevocably agrees that it shall purchase or sell a
participating interest in Revolving Credit Loans then outstanding.  Each Lender
will immediately transfer to the Administrative Agent, in immediately available
funds, the amounts of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each Lender
from which a participating interest is being purchased in the amount(s) provided
for in the preceding sentence.  All Converted Loans shall bear interest at the
rate which would otherwise be applicable to ABR Loans.
 
(b)          If, for any reason, the Loans to be Converted may not be converted
into Dollars in the manner contemplated by paragraph (a) of this subsection
13.15, (i) effective on such Conversion Date, each Lender severally,
unconditionally and irrevocably agrees that it shall purchase a participating
interest in such Loans to be Converted, as the case may be, in an amount equal
to its Conversion Sharing Percentage of such Loans to be Converted, and (ii)
each Lender shall purchase or sell participating interests as provided in
paragraph (a)(ii)(B) of this subsection 13.15.  Each such Lender will
immediately transfer to the appropriate Administrative Agent, in immediately
available funds, the amount(s) of its participation(s), and the proceeds of such
participation(s) shall be distributed by the Administrative Agent to each
relevant Lender in the amount(s) provided for in the preceding sentence.
 
(c)          To the extent any Non-Excluded Taxes are required to be withheld
from any amounts payable by a Lender to another Lender in connection with its
participating interest in any Converted Loan, the Borrower shall be required to
pay increased amounts to the Lender receiving such payments to the same extent
they would be required under subsection 3.10 if the Borrower were making
payments directly to such Lender.
 
- 99 -

--------------------------------------------------------------------------------

(d)          Any time when the actions contemplated by paragraph (a) or (b) of
this subsection 13.15 have been taken, upon the notice of any Lender to the
Borrower the following shall occur (which notice shall not be required to be
declared at any time an Event of Default under subsection 10(g) has occurred): 
(i) the Borrower (through the guarantee contained in Section 12) shall
automatically be deemed to have assumed the Local Currency Loans which are
Converted Loans in which such Lender holds a participation, and (ii) such Local
Currency Loans shall be assigned by the relevant Lender holding such Local
Currency Loans or obligations to the Lender who gave the notice requesting such
assumption by the Borrower.
 
(e)          If a Defaulting Lender exists on the Conversion Date, the
Administrative Agent may, in consultation with one or more other Revolving
Lenders which are not Defaulting Lenders, revise this subsection 13.15 and
related definitions in order to allocate payments for the benefit of such
Defaulting Lender in a manner consistent with subsection 2.19.
 
13.16.    Judgment.
 
(a)          If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency in the city in which it normally conducts its foreign
exchange operation for the first currency on the Business Day preceding the day
on which final judgment is given.
 
(b)          The obligation of the Borrower in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.
 
13.17.    WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
13.18.    USA Patriot Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Foreign Subsidiary Borrower, which information includes the name and address of
the Borrower and each Foreign Subsidiary Borrower and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each Foreign Subsidiary Borrower in accordance with the Patriot
Act.
 
- 100 -

--------------------------------------------------------------------------------

13.19.    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and the Arrangers each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its respective
Affiliates, or any other Person and (ii) neither the Administrative Agent nor
the Arrangers has any obligation to the Borrower or any of its respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor the Arrangers has any obligation to disclose any of such interests to
the Borrower or any of its Affiliates.
 
13.20.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
- 101 -

--------------------------------------------------------------------------------

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
13.21.          Lenders Not a Plan.  Each Lender as of the Closing Date
represents and warrants as of the Closing Date to the Administrative Agent and
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower or any other Loan Party, that such Lender
is not and will not be (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (for purposes of
this Section 13.21, “ERISA”), (2) a plan or account subject to Section 4975 of
the Internal Revenue Code of 1986 (for purposes of this Section 13.21, the
“Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
- 102 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
BOSTON SCIENTIFIC CORPORATION
 
 
 
 
 
 
By:
/s/ Robert J. Castagna
 
 
Name:
Robert J. Castagna
 
 
Title:
Vice President and Treasurer
 
       





 
 
 

Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
 
               
 
By:
/s/ Barry Bergman
 
 
Name:
Barry Bergman
 
 
Title:
Managing Director
                    JPMORGAN CHASE BANK, N.A.,
as a Lender                     By:
/s/ Barry Bergman
  Name:
Barry Bergman
  Title:
Managing Director
     

 
 
 

 
 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as a Syndication
Agent, as an Issuing Lender, and as a Lender
 
 
 
 
 
 
By:
/s/ Darren Merten
 
 
Name:
Darren Merten
 
 
Title:
Vice President
     








 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Olson
 
 
Name:
Matthew Olson
 
 
Title:
Director
 
 
 
 
 









 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
Barclays Bank PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Vanessa Kurbatskiy
 
 
Name:
Vanessa Kurbatskiy
 
 
Title:
Vice President
 
 
 
 
 



 
 



 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard Rivera
 
 
Name:
Richard Rivera
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 

 






          
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name:
Ming K. Chu
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
  By: /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice President
         


 

 
 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michelle C. Phillips
 
 
Name:
Michelle C. Phillips
 
 
Title:
Execution Head & Director
 
 
 
 
 


 

 


 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott O’Connell
 
 
Name:
Scott O’Connell
 
 
Title:
Director
 
 
 
 







 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
BNP Paribas, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael R. Hoffman
 
 
Name:
Michael R. Hoffman
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
  By: /s/ Emma Petersen     Name: Emma Petersen     Title: Vice President      
   

 

 
 
 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
DNB CAPITAL LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christian Rynning
 
 
Name:
Christian Rynning
 
 
Title:
First Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
  By: /s/ Birgitta Perezic     Name: Birgitta Perezic     Title: First Vice
President          


 
 


 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
Intesta Sanpaolo S.p.A. – New York Branch, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John J. Michalisin
 
 
Name:
John J. Michalisin
 
 
Title:
First Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
  By: /s/ Maddalena Revelli     Name: Maddalena Revelli     Title: Assistant
Vice President – Credit          





 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

 
 
Royal Bank of Canada., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven T. Bachman
 
 
Name:
Steven T. Bachman
 
 
Title:
Authorized Signatory
 
 
 


 



 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------



 
Standard Chartered Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Mattern
 
 
Name:
Daniel Mattern
 
 
Title:
Associate Director
 
 


 


         
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------



 
Sumitomo Mitsui Banking Corporation, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Katsuyuki Kubo
 
 
Name:
Katsuyuki Kubo
 
 
Title:
Managing Director
 
 


 


 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------



 
The Toronto-Dominion Bank, New York Branch, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Savo Bozic
 
 
Name:
Savo Bozic
 
 
Title:
Authorized Signatory
 
 






         
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael West
 
 
Name:
Michael West
 
 
Title:
Senior Vice President
 
 
 
 
 
 


 


 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------



 
Allied Irish Banks p.l.c., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Emer Murphy
 
 
Name:
Emer Murphy
 
 
Title:
Senior Relationship Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
  By: /s/ Hazel Smyth     Name: Hazel Smyth     Title: Relationship Manager    
     





 
 
Signature Page to
Boston Scientific Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE I
 
NAMES AND COMMITMENTS OF LENDERS
 
Name
Revolving Credit Commitment
Multicurrency Commitment
Issuing Lender Commitment
Bank of America, N.A.
$225,000,000.00
$80,000,000.00
$83,333,333.33
JPMorgan Chase Bank, N.A.
$225,000,000.00
$80,000,000.00
$83,333,333.33
Wells Fargo Bank, N.A.
$225,000,000.00
$80,000,000.00
$83,333,333.33
Barclays Bank PLC
$220,000,000.00
$78,222,222.22
$83,333,333.33
Citibank, N.A.
$220,000,000.00
$78,222,222.22
$83,333,333.33
Deutsche Bank AG New York Branch
$220,000,000.00
$78,222,222.22
$83,333,333.33
The Bank of Nova Scotia
$90,000,000.00
$32,000,000.00
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$90,000,000.00
$32,000,000.00
 
BNP Paribas
$90,000,000.00
$32,000,000.00
 
DNB Capital, LLC
$90,000,000.00
$32,000,000.00
 
Intesa Sanpaolo S.p.A. - New York Branch
$90,000,000.00
$32,000,000.00
 
Royal Bank of Canada
$90,000,000.00
$32,000,000.00
 
Standard Chartered Bank
$90,000,000.00
$32,000,000.00
 
Sumitomo Mitsui Banking Corporation
$90,000,000.00
$32,000,000.00
 
The Toronto-Dominion Bank, New York Branch
$90,000,000.00
$32,000,000.00
 
U.S. Bank National Association
$90,000,000.00
$32,000,000.00
 
Allied Irish Banks p.l.c.
$15,000,000.00
$5,333,333.33
 
Total
$2,250,000,000.00
$800,000,000.00
$500,000,000.00



 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
INFORMATION CONCERNING LOCAL CURRENCY LOANS
 

I.
MULTICURRENCY LOANS

 

1.
J.P. Morgan Europe Limited

25 Bank Street
Canary Wharf, London, E14 5JP
United Kingdom
Email: Loan_and_agency_london@jpmorgan.com
Fax: 44 207 777 2360



2.
Time:
Not later than 11:00 a.m., New York Time, five Business Days prior to such
Borrowing Date or the date of such continuation or three Business Days prior to
such prepayment.

 

3.
Information Required:
Borrowings - Currency, Amount to be borrowed, and Interest Periods.

 
Continuations or Prepayments - Amount to be continued or prepaid, as the case
may be, and Interest Periods.
 

II.
NOTICE OF LOCAL CURRENCY OUTSTANDINGS

 

1.           Deliver to:           J.P. Morgan Europe Limited

25 Bank Street
Canary Wharf, London, E14 5JP
United Kingdom
Email: Loan_and_agency_london@jpmorgan.com
Fax: 44 207 777 2360
 

2.
Delivery time:

By close of business in New York on the date of making of each Local Currency
Loan and on the last Business Day of each month on which the applicable Foreign
Subsidiary Borrower has outstanding any Local Currency Loans.
 

3.
Information Required: Name of Foreign Subsidiary Borrower, amount and currency
of outstanding Local Currency Loans.

 

--------------------------------------------------------------------------------

Schedule 9.2
Existing Liens1


 
Entity
 
State
 
Jurisdiction
 
UCC #
 
Secured Party
 
Amount of Obligation
 
Description
                         
Boston Scientific Corporation
 
DE
 
SOS
 
64509535 filed on 12/22/06 continued on 8/1/11
Assignment to Wells Fargo Bank on 2/7/17
Collateral restatement filed on 2/7/17
Debtor address change filed on 2/7/17
 
Wells Fargo Bank, National Association
 
—
 
Certain accounts receivable and related property relating to Company’s
receivables facility
                         
Boston Scientific Funding  LLC
 
DE
 
SOS
 
64510137 filed on 12/22/06 continued on 8/1/11
Assignment to Wells Fargo Bank on 2/7/17
Collateral restatement filed on 2/7/17
Debtor address change filed on 2/7/17
 
Wells Fargo Bank, National Association
 
—
 
Certain accounts receivable and related property relating to Company’s
receivables facility



 
 
 

 
 




--------------------------------------------------------------------------------

1 Liens with respect to Equipment Leases are set forth on an Annex on file with
the Administrative Agent.
 

--------------------------------------------------------------------------------

Schedule 9.5
Existing Subsidiary Indebtedness
 
($ in thousands)
         
Subsidiary
Lender
Maturity
Amount
 
Boston Scientific  SA (France)
BNP Paribas Factor S.A.
Revolving
$3,850
 
Boston Scientific Benelux NV
BNP Paribas Fortis NV
Revolving
$163
 
Various
 
Revolving
$1,164



 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 